Exhibit 10.9

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND RELEASE, made and entered into as of February 8,
2008 (the “Effective Date”), is by and among PriceSmart, Inc., PSMT Nicaragua,
S.A., Inmobiliaria PSMT Nicaragua, S.A., PSMT Nicaragua (BVI), Inc.,
Pricsmarlandco S.A., PSMT Caribe, Inc., PriceSmart El Salvador, S.A. de C.V.,
Inmobiliaria PriceSmart El Salvador, S.A. de C.V., Prismar de Costa Rica, S.A.,
Consultant and Development Services, S.A., PriceSmart Honduras, S.A. de C.V.,
PriceSmart Dominicana, S.A., PriceSmart Panama, S.A., PriceSmart (Guatemala),
S.A. and Ventures Services, Inc. (collectively, “PriceSmart” or the “PriceSmart
Parties”) and PSC, S.A., Tecnicard, Inc., Banco de la Producción S.A., Banca
Promerica S.A. [Costa Rica], Banco Promerica S.A. [Honduras], Banco Promerica
S.A. [El Salvador], Banco de Ahorro y Credito Promerica C. Por A., formerly
known as Financiera Promerica, S.A., St. Georges Bank & Company, Inc., Parque
Industrial y Servicios de Coyol, S.A., Caribe Hospitality, S.A., Portafolio
Inmobiliario S.A., Desarollos Comerciales Centroamericanaos PPF, S.A. (“DCC”),
Global Real Estate Holdings, Inc., formerly known as Promerica Property Fund,
Inc., Inmobiliaria El Retiro S.A., Promerica, S.A., Procard de El Salvador, S.A.
de C.V., Captial & Advice, Inc., formerly known as Promerica Capital Markets,
Procard De Costa Rica, S.A., and PremiaCard de Guatemala, S.A. (collectively,
“PSC” or the “PSC Parties”).

RECITALS

WHEREAS, certain of the PriceSmart Parties and PSC Parties are adverse to each
other in litigation and dispute resolution proceedings in the Arbitrations (as
defined below), the Preliminary Injunction Action (as defined below), the Appeal
(as defined below), and the Panama Proceedings (as defined below); and

WHEREAS, certain of the PriceSmart Parties and PSC Parties are or have been
parties to a number of agreements and maintain joint equity interests in certain
property; and

WHEREAS, PriceSmart and PSC now desire to enter into certain transactions with
regard to property interests, to provide for termination of all of their
relationships and agreements except as expressly set forth herein, and to
resolve their differences and settle and compromise any and all claims of
whatsoever kind or nature that may exist between them, all in accordance with
and subject to the terms and conditions set forth below;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE I

DEFINITIONS

The following definitions apply to the stated terms as used in this Settlement
Agreement and Release.



--------------------------------------------------------------------------------

Section 1.1. “Agreement” means this Settlement Agreement and Release and all
Exhibits expressly referenced herein, including but not limited to the Escrow
Agreement and the Put Agreement.

Section 1.2. “Party” or “Parties” means PriceSmart and PSC as those terms are
defined above.

Section 1.3. “Arbitrations” means the arbitration styled as In re Consolidated
Arbitrations of PriceSmart, Inc. v. PSC, S.A., Tecnicard, Inc., and Banco de la
Producción S.A., ICDR Case Nos. 50 180 T 00162 07 and 50 180 T 00251 07; and the
arbitration styled PSMT Nicaragua, S.A. v. Banco de la Producción S.A., ICDR
Case No. 50 115 T 00293 07.

Section 1.4. “Preliminary Injunction Action” means the case styled as PSC, S.A.,
Tecnicard, Inc., and Banco de la Producción S.A. v. PriceSmart, Inc., Case
No. 07- 21383-COOKE/BROWN (S.D. Fla. 2007).

Section 1.5. “Appeal” means the appeal styled as PSC, S.A., Tecnicard, Inc., and
Banco de la Producción S.A. v. PriceSmart, Inc., Case No. 07-14920-G (11th Cir.
2007).

Section 1.6. “Credit Card Agreements” means the Agreement to Issue Dual Purpose
PriceSmart Visa Cards entered into by Tecnicard, Inc. and PriceSmart, Inc.,
effective on May 1, 2006, as modified by the First and Second Amendments (the
“Master Credit Card Agreement”), the Revised and Restated Agreement to Issue
Co-Branded PriceSmart/Banpro Credit Cards in Nicaragua, entered into by
PriceSmart, Inc., Tecnicard, Inc., Banco de la Producción, S.A., and PSMT
Nicaragua, S.A., effective on May 2, 2003 (the “Banpro Agreement”), and any
other agreement between PSC and PriceSmart and their respective affiliates
relating to credit cards.

Section 1.7. “Smart Points” has the meaning set forth in the Credit Card
Agreements.

Section 1.8. “Termination Procedures” means Sections 6th (E), 13th (C) of the
Master Credit Card Agreement and Paragraph 11th B(2) of the Banpro Agreement.

Section 1.9. “SPA” means the Stock Purchase Agreement between PriceSmart, Inc.
and PSC S.A., and the shareholders of PSC S.A. listed therein, dated June 3,
2000.

Section 1.10. “Panama Proceedings” means any and all petitions and other legal
or administrative proceedings, suits or actions of any kind filed in Panama by
any of the PSC Parties (including but not limited to St. Georges Bank & Company,
Inc. and/or Promerica, S.A.) against any of the PriceSmart Parties and/or their
employees.

Section 1.11. “Escrow Agreement” means and refers to the Escrow Agreement
identified in Section 2.3(a) below.

 

2



--------------------------------------------------------------------------------

Section 1.12. “Put Agreement” means and refers to the Put Agreement identified
in Section 2.10 below.

Section 1.13. “Affiliate” means, with respect to any entity, any other entity
directly or indirectly controlling, controlled by or under common control with
such entity. For purposes of this definition, the term “control” (including the
correlative meanings of the terms “controlling,” “controlled by,” and “under
common control”), as used with respect to any entity shall mean the possession,
directly or indirectly (including through one or more intermediaries), of the
power to direct or cause the direction of the management and policies of such
entity, through the ownership or control of voting securities, partnership
interests or other equity interests or otherwise.

Section 1.14. “Business Day” means Monday through Friday, except for any day
that is a National holiday in the United States or in the country in which the
applicable transaction is taking place.

ARTICLE II

SETTLEMENT TERMS AND CONDITIONS

Section 2.1. Resolution of Issues.

(a) All issues that are, were, or could have been raised between the Parties in
the Arbitrations, the Preliminary Injunction Action, the Appeal, the Panama
Proceedings, or any other pending action at law or dispute resolution proceeding
between any of the PriceSmart Parties and any of the PSC Parties will be
resolved on the terms and conditions set forth herein, except as otherwise
expressly provided in this Agreement.

(b) PriceSmart will provide to PSC, contemporaneously with the execution of this
Agreement, board resolutions and, to the extent required by applicable law (if
any), accompanying powers of attorney, from each of the PriceSmart Parties,
authorizing the settlement set forth in this Agreement and designating the
signatory of each of the PriceSmart Parties authorized to sign this Agreement,
including each document necessary or appropriate to fully implement and
effectuate the settlement and this Agreement.

(c) PSC will provide to PriceSmart, contemporaneously with the execution of this
Agreement, board resolutions and, to the extent required by applicable law (if
any), accompanying powers of attorney, from each of the PSC Parties, authorizing
the settlement set forth in this Agreement and designating the signatory of each
of the PSC Parties authorized to sign this Agreement, including each document
necessary or appropriate to fully implement and effectuate the settlement and
this Agreement.

Section 2.2. Withdrawals and Dismissals With Prejudice of Pending Proceedings.
Within four (4) Business Days after the Effective Date:

(a) counsel for PriceSmart, with any required assistance from counsel for PSC,
shall cause to be filed a fully executed Joint Request for Order

 

3



--------------------------------------------------------------------------------

Terminating Arbitration With Prejudice in the form attached hereto as Exhibit
0-1, and the form of Order Terminating Arbitration With Prejudice in the form
attached hereto as Exhibit 0-2, in connection with the arbitration in Miami;

(b) counsel for PriceSmart, with any required assistance from counsel for PSC,
shall cause to be filed a fully executed Joint Request for Order Terminating
Arbitration With Prejudice in the form attached hereto as Exhibit 0-3, and the
form of Order Terminating Arbitration With Prejudice in the form attached hereto
as Exhibit 0-4, in connection with the arbitration in San Diego;

(c) counsel for PriceSmart, with any required assistance from counsel for PSC,
shall cause to be filed a fully executed Joint Notice of Voluntary Dismissal
With Prejudice in the form attached hereto as Exhibit 0-5, and the form of the
Order of Dismissal With Prejudice in the form attached hereto as Exhibit 0-6, in
connection with the Preliminary Injunction Action; and

(d) counsel for PriceSmart, with any required assistance from counsel for PSC,
shall cause to be filed a fully executed Joint Notice of Voluntary Dismissal of
Appeal With Prejudice in the form attached hereto as Exhibit 0-7, and the form
of the Order of Dismissal of Appeal With Prejudice in the form attached hereto
as Exhibit 0-8, in connection with the Appeal.

Each Party represents and warrants to the other that it has not filed any
actions against the other Party, other than those listed in the documents listed
on Exhibits C, 0-1, 0-2, 0-3, 0-4, 0-5, 0-6, 0-7 and 0-8.

Section 2.3. Escrow, Quitclaim Agreements and Deliverables.

(a) Escrow Agreement. Contemporaneously with the execution of this Agreement,
PSC, S.A. and PriceSmart, Inc. shall execute and deliver that certain Joint
Escrow Instructions and Agreement, dated the date hereof, the form of which is
attached hereto as Exhibit A (the “Escrow Agreement”). The Parties shall request
that Stewart Title Latin America (the “Escrow Agent”) execute such Escrow
Agreement promptly thereafter. Notwithstanding that only PSC, S.A. and
PriceSmart, Inc. are executing the Escrow Agreement, all of the PSC Parties
agree to be bound by the provisions thereof that are applicable to PSC, S.A.,
and all of the PriceSmart Parties agree to be bound by the provisions thereof
that are applicable to PriceSmart, Inc. The Parties acknowledge and agree that
the PriceSmart Parties, on the one hand, and the PSC Parties, on the other hand,
will share the costs and expenses of the escrow, including but not limited to
the fees of the Escrow Agent, on a 50/50 basis.

(b) Quitclaim Agreements. Contemporaneously with the execution of this
Agreement, the applicable Parties will execute and duly notarize as necessary
those certain Quitclaim Agreements, the form(s) of which are attached hereto as
Exhibits B-1 through B-6.

(c) Quitclaim Agreement. Contemporaneously with the execution of this Agreement,
the applicable Parties will execute and duly notarize as

 

4



--------------------------------------------------------------------------------

necessary that certain Quitclaim Agreement, the form of which is attached hereto
as Exhibit C, withdrawing and otherwise waiving and releasing all interest any
of the PSC Parties and the PriceSmart Parties, respectively, have or might have
in the Panama Proceedings. PriceSmart is authorized to cause such Quitclaim
Agreement to be filed at its discretion.

(d) Execution Deliverables. The Parties shall execute (and cause to be
notarized, as necessary) the following documents concurrently with the execution
of this Agreement, and concurrently therewith shall deliver such documents, as
applicable, to the other Party, the Managua Notary and/or the Costa Rica
Notaries (and, with respect only to the Escrow Agreement and the Put Agreement,
to the Escrow Agent), all as more specifically required in this Agreement:
(i) this Agreement, (ii) the Escrow Agreement, (iii) the Put Agreement, (iv) the
Quitclaim Agreements referred to in Section 2.3 above, (v) the Instrument of
Transfer of Shares, Indemnity for Shares Lost, Resolution Of Board of Directors,
Declaration of Shares Lost, Director Acceptance Letters, Director Resignation
Letters, and Shareholders Resolution, in the forms attached hereto as Exhibits
D-1 through D-7, respectively, (vi) the Managua Corner Deed referred to in
Section 2.5(a)(i) below, (vii) the Managua Toy Store Deed as referred to in
Section 2.5(b)(i) below, (viii) the Managua Easement Agreement referred to in
Section 2.5(d)(i) below and the Zapote Easement Agreement referred to in
Section 2.6(i) below, (ix) the document referred to as Exhibit J in
Section 2.6(a) below, (x) the Assignment and Assumption Agreement referred to in
Section 2.6(b) below, (xi) the documents referred to in Section 2.2 above,
(xii) the information regarding the Smart Points balances as referred to in
Section 2.7(c)(iv) below, (xiii) the complete list of all Members (as defined in
the Credit Card Agreements) who have had their memberships renewed in the twelve
months preceding the Effective Date by having their membership fees charged to
their co-branded or private label credit cards, as referred to in
Section 2.7(c)(xi) below, (xiv) the board resolutions and the accompanying
powers of attorney referred to in Sections 2.1(b) and (c) above, (xv) the duly
executed, and notarized as necessary, Contrato de Cesion de Derechos de Marcas
referred to in Section 2.4(d) below, (xvii) the checks required pursuant to
Sections 2.9(a) and 2.17 below, and (xvii) any other agreements or documents
required by the terms of this Agreement to be executed and delivered
contemporaneously with the execution of this Agreement. Also, concurrently with
the execution of this Agreement, the Parties shall deliver (by wire transfer or
as otherwise provided herein) all payments required hereunder, as applicable, to
the other Party or the Escrow Agent, all as more specifically required in this
Agreement.

Section 2.4. Sale of PSC's Ownership Interest in PSMT Entities.

(a) PSC and PriceSmart confirm that, effective as of December 1, 2007, PSC sold
and PriceSmart purchased PSC's entire interest in PSMT Nicaragua (BVI), Inc. PSC
represents to PriceSmart that PSC's entire interest in PSMT Nicaragua (BVI),
Inc. was represented by 24,500 shares of stock, par value U.S.$1.00 per share
(the “Company Shares”). Contemporaneously with the execution of this Agreement,
(y) PriceSmart shall pay to PSC in immediately available funds the sum of TEN
MILLION TWO HUNDRED THOUSAND AND NO/100 UNITED STATES DOLLARS
(U.S.$10,200,000.00), to be wired to the account designated in wiring
instructions

 

5



--------------------------------------------------------------------------------

provided by PSC (but located within the country of Panama), as payment in full
for the Company Shares, and (z) PSC confirms such sale and transfer of the
Company Shares to PriceSmart, Inc., free of any encumbrances, by executing each
of those certain instruments, documents and resolutions relating to the transfer
of the Company Shares referenced in Section 2.3(d)(v) above. PSC disclaims any
ownership or other interest in PSMT Nicaragua (BVI), Inc.

(b) In further exchange for the consideration being provided to PSC under this
Agreement, PSC agrees to transfer and deliver to PriceSmart, Inc.,
contemporaneously with execution of this Agreement, the 2 shares of PriceSmart
Dominicana, S.A. held by PSC, endorsed in blank or in favor of PriceSmart, Inc.
or accompanied by an executed stock power, and to execute all and any documents
necessary to effectuate such transfer, free and clear of any encumbrances. Upon
the transfer of the shares contemplated in this paragraph, PSC disclaims any
ownership or other interest, nothing excepted, in PriceSmart Dominicana, S.A. In
the event that PSC is not able to deliver the original share certificates, duly
endorsed or accompanied by an executed stock power, to PriceSmart, PSC
nevertheless disclaims any ownership or other interest, nothing excepted, in
PriceSmart Dominicana, S.A., and PSC hereby agrees to indemnify and hold
PriceSmart harmless from any claims by or liabilities to any person or entity
claiming to own or have an interest in the shares of PriceSmart Dominicana, S.A.
transferred hereunder to PriceSmart. In addition, in such event, PSC will
execute and deliver any documents required by applicable law to confirm the
foregoing transfer.

(c) In further exchange for the consideration being provided to PSC under this
Agreement, PSC agrees to transfer, or to arrange for and cause the transfer, to
PriceSmart, Inc., contemporaneously with execution of this Agreement, the 2
shares of PriceSmart Honduras, S.A. de C.V. held by Compania Distribuidora
Farmaceutica, S.A., endorsed in blank or in favor of PriceSmart, Inc. or
accompanied by an executed stock power, and to execute and/or cause to be
executed all and any documents necessary to effectuate such transfer, free and
clear of any encumbrances. Upon the transfer of the shares contemplated in this
paragraph, PSC disclaims any ownership or other interest, nothing excepted, in
PriceSmart Honduras, S.A. de C.V. In the event that PSC is not able to deliver
the original share certificates, duly endorsed or accompanied by an executed
stock power, to PriceSmart, PSC nevertheless disclaims any ownership or other
interest, nothing excepted, in PriceSmart Honduras, S.A. de C.V., and PSC hereby
agrees to indemnify and hold PriceSmart harmless from any claims by or
liabilities to any person or entity claiming to own or have an interest in the
shares of PriceSmart Honduras, S.A. transferred hereunder to PriceSmart. In
addition, in such event, PSC will execute and deliver any documents required by
applicable law to confirm the foregoing transfer.

(d) PSC will duly execute, and notarize as necessary, the Contrato De Cesion De
Derechos De Marcas attached hereto as Exhibit E, and deliver same to PriceSmart
contemporaneously with the execution of this Agreement, in addition to providing
the release set forth in Section 2.11(a)(ii) below.

 

6



--------------------------------------------------------------------------------

Section 2.5. Conveyance of Real Property Interests and Grant of Easements in
Managua, Nicaragua.

(a) Corner Pad.

(i) Contemporaneously with the execution of this Agreement, the Parties shall
execute a Compraventa in the form attached hereto as Exhibit G-1 (the “Managua
Corner Deed”) agreeing to convey, grant, bargain and sell to PSC, subject to
obtaining all necessary governmental approvals, all that certain lot, piece or
parcel of land constituting approximately 991.105 square meters and depicted as
“1” on the attached Exhibit F (the “Corner Pad”), in fee simple, subject to all
matters of record as of the date hereof, except for any and all private party
monetary liens (except that such conveyance will be subject to the encumbrance
in favor of PSC that currently exists and is in the process of being released).
Ownership of the Corner Pad shall be conveyed to PSC upon the Managua Closing
(as defined in the Escrow Agreement), which involves the real property in
Managua, Nicaragua, entirely depicted on the attached Exhibit F (the “Managua
Property”). PSC hereby agrees that, from and after the Managua Closing, PSC and
any successor-in-interest shall maintain, at all times and at its expense, in
good repair and Class “A” condition, the Corner Pad and any improvements
constructed thereon.

(ii) Notwithstanding subsection 2.5(a)(i), PriceSmart shall reserve in the
Managua Corner Deed a perpetual easement over the Corner Pad to repair, replace,
use and maintain any existing utility equipment upon or beneath the Corner Pad.

(iii) Notwithstanding subsection 2.5(a)(i), PriceSmart shall have the right to
approve of PSC’s use, construction or material change to exterior appearance
upon the Corner Pad from time to time, but shall not unreasonably withhold,
condition or delay its approval. If PriceSmart fails to disapprove any proposed
use, change in use or material change to the exterior appearance of any building
within ten (10) Business Days after written request for approval, or fails to
provide a reasonably detailed explanation of the reason for disapproval within
such ten (10) day period, then such use, change in use and/or material change in
exterior appearance (as applicable) shall be deemed approved. Without limiting
other reasons for which PriceSmart may reasonably disapprove a use, change in
use and/or change in exterior appearance, PriceSmart may disapprove such matter
if (i) it is not reasonably consistent with a Class “A” shopping center
(including, without limitation, from a use and aesthetics viewpoint), (ii) it
materially interferes with the views of the Managua Property owned by PriceSmart
from roadways adjacent to the Managua Property, (iii) it materially interferes
with access to and from the Managua Property owned by PriceSmart, or (iv) it
creates any additional parking burden upon the portions of the Managua Property
owned by PriceSmart. Any such matter shall be deemed to create an additional
parking burden upon the portions of the Managua Property owned by PriceSmart
unless PSC develops, maintains and operates parking facilities on the Corner Pad
or Toy Store Pad (as defined below) that (x) are at least consistent with
parking facilities customarily included in new projects that are (i) developed
in the vicinity of the Corner Pad and (ii) similar in scope and use to PSC’s

 

7



--------------------------------------------------------------------------------

actual and planned development and use of the Corner Pad and Toy Store Pad and
(y) satisfy all applicable requirements of applicable laws, including local
ordinances. Without limiting the foregoing, PriceSmart shall also have the right
to disapprove any of the following uses: cell phone stores or service centers,
entertainment facilities such as bowling alleys, arcades and movie theaters,
“adult” entertainment, bars (except as an incidental part of a sit-down
restaurant), massage parlors, casinos and gambling halls, car washes and
automobile repair shops.

(iv) PSC shall provide written notice to PriceSmart at least sixty (60) calendar
days prior to installing, constructing, erecting or placing any signage on the
Corner Pad or making any material alteration or change to any then-existing
signage on the Corner Pad. Such notice by PSC shall include reasonably detailed
plans for the installation, construction, erection or placement of signage or
for any material changes to the then-existing signage (the “Initial Plans”) as
well as a reasonable good faith estimated budget and completion schedule for
completing such signage. PriceSmart may elect by written notice to PSC, no later
than ten (10) Business Days after receipt of such notice from PSC, to require
PSC to modify such Initial Plans (such modified plans, the “Modified Plans”) to
include in the structure of the proposed signage (a) the installation or
placement of signage relating to the PriceSmart warehouse located on the Managua
Property (the “PriceSmart Signage”) that is of a size determined by PriceSmart,
but no larger than, and is in a location that is no less prominent than, the
signage that PSC includes for itself in such Modified Plans, and (b) access to
electrical utilities located on the Corner Pad for purposes of illuminated
signage. PSC shall then deliver to PriceSmart such Modified Plans, together with
a reasonable good faith estimated budget and completion schedule for completing
such signage and for the PriceSmart Costs (as defined below). PriceSmart shall
have ten (10) Business Days after PriceSmart receives such Modified Plans and
related documents to provide written notice to PSC of its election not to
proceed with the PriceSmart Signage, in which event PSC may proceed with its
Initial Plans. If PriceSmart fails to provide PSC with written notice within
such ten (10) Business Day period, then PriceSmart shall be deemed to have
elected to proceed with the PriceSmart Signage. PSC shall pay the costs of
designing, developing and constructing such signage, except that PriceSmart
shall reimburse PSC for any incremental portion of such costs that is fairly
attributable to designing, developing and constructing such signage pursuant to
the Modified Plans rather than the Initial Plans (the “PriceSmart Cost”). PSC
shall cause the companies designing, installing, constructing, erecting or
placing the signage to work with the Parties to determine the PriceSmart Cost.
The Parties shall cooperate in good faith to finalize the design, construction
and installation of such signage as promptly as is commercially practicable.
Each Party hereby agrees to maintain its signage fascia (in contrast to common
signage elements such as a signage pylon or monument), at all times, in good
repair and Class “A” condition at its sole cost. Each party shall pay for the
costs of such maintenance of common signage elements, such as signage pylon or
monument, which shall be maintained in good repair by PSC, and any electrical
utility costs to illuminate the sign in the same percentage represented by
dividing the area (in square meters) available to such Party for its signage
fascia by the sum of the areas available for both Party’s signage fascia. A copy
of any invoice received by either Party relating to the signage shall be
promptly provided to the other Party, and each Party shall promptly pay

 

8



--------------------------------------------------------------------------------

its share of the amount payable pursuant to the terms of this Agreement. In the
event that the PriceSmart Signage is located on the Corner Pad, PSC hereby
agrees to grant to PriceSmart a permanent easement for reasonable access to the
Corner Pad to install, remove, replace, perform maintenance on or otherwise
repair the PriceSmart Signage; provided that such access does not interfere
with, damage or otherwise alter the signage relating to PSC and provided further
that any such maintenance or repair shall be paid and/or shared as provided
above. In the event that PSC fails to maintain the common signage elements in
good repair, PSC hereby agrees to grant to PriceSmart a permanent easement for
reasonable access to and over the Corner Pad to install, remove, replace,
perform maintenance on or otherwise repair the common signage elements, and PSC
shall reimburse PriceSmart for its share of such costs pursuant to the procedure
set forth above.

(b) Toy Store Pad.

(i) Contemporaneously with the execution of this Agreement, the Parties shall
execute a Compraventa in the form attached hereto as Exhibit G-2 (the “Managua
Toy Store Deed” and collectively with the Managua Corner Deed, the “Managua
Property Deeds”) agreeing to convey, grant, bargain and sell to PSC, subject to
obtaining all necessary governmental approvals, all that certain lot, piece or
parcel of land constituting approximately 518.232 square meters and depicted as
“2” on the attached Exhibit F (the “Toy Store Pad”), in fee simple, subject to
all matters of record as of the date hereof, except for any and all private
party monetary liens (except that such conveyance will be subject to the
encumbrance in favor of PSC that currently exists and is in the process of being
released); provided, however, for the avoidance of doubt (A) that none of the
real property designated on Exhibit F as parking spaces or other land outside
the area upon which the existing building is actually located shall be included
in the property being conveyed as the Toy Store Pad and (B) that PSC
acknowledges that the building on the Toy Store Pad is owned by the current
tenant and not by PriceSmart. Ownership of the Toy Store Pad shall be conveyed
to PSC upon the Managua Closing (the “Toy Store Conveyance”). PSC hereby agrees
that, from and after the Managua Closing, PSC and any successor-in-interest
shall maintain, at all times and at its expense, in good repair and Class “A”
condition, the Toy Store Pad and any improvements constructed thereon, except as
otherwise set forth herein; provided that nothing in this Agreement shall
prohibit PSC, in its sole discretion, from demolishing or removing any
improvements on the Toy Store Pad, and provided further that such demolition or
removal by PSC does not materially interfere with PriceSmart's business
operations or access to and from the Managua Property.

(ii) PriceSmart represents and warrants that the Toy Store Lease (as defined in
Section 2.5(b)(iii) below) is the only lease or rental agreement applicable to
the Toy Store Pad, and that the Toy Store Lease has not been amended, modified,
supplemented or otherwise changed. Contemporaneously with the Toy Store
Conveyance, PriceSmart shall convey, sell, assign and transfer to PSC, and PSC
hereby agrees to assume the obligations under, the Toy Store Lease, including
rights to receive rents and income, as adjusted for prepayments, prorations,
deposits and other adjustments as provided in the Escrow Agreement. PriceSmart
hereby agrees to indemnify and hold

 

9



--------------------------------------------------------------------------------

PSC harmless from any claims by or liabilities to any current or prior tenant of
the Toy Store Pad relating to matters or events occurring prior to the Toy Store
Conveyance contemplated in Section 2.5(b)(i) above with respect to the Toy Store
Lease, and, except to the extent resulting from a breach of the representation
and warranty contained in the first sentence of this paragraph, PSC hereby
agrees to indemnify and hold PriceSmart harmless from any claims by or
liabilities, other than those relating to PriceSmart’s failure to comply with
Section 2.5(b)(iii), to any current tenant of the Toy Store Pad relating to
matters or events occurring from and after such Toy Store Conveyance with
respect to the Toy Store Lease.

(iii) In connection with the conveyance of the Toy Store Pad, the Parties
acknowledge that the Toy Store Pad is subject to that certain Lease Agreement
dated February 17, 2006 between Toys S.A. (the “Current Tenant”) and
Inmobiliaria PSMT Nicaragua, S.A. (the “Toy Store Lease”), pursuant to which
PriceSmart provides the Current Tenant with access to and use of certain parking
spaces surrounding the Toy Store Pad upon property owned by PriceSmart.
Notwithstanding subsection 2.5(b)(i), PriceSmart hereby agrees to continue to
provide the Current Tenant the right to use the parking spaces currently being
provided by PriceSmart to the Current Tenant, but only to the extent such
parking spaces are required to be provided under the Toy Store Lease as it
exists as of the Effective Date. PriceSmart hereby agrees to indemnify and hold
PSC harmless from any claims by or liabilities to the Current Tenant under the
Toy Store Lease relating to PriceSmart’s failure to comply with this
Section 2.5(b)(iii).

(iv) Notwithstanding Section 2.5(b)(i), PriceSmart shall have the right to
approve of PSC’s change in use and construction upon the Toy Store Pad from time
to time (including, without limitation, any material changes to the exterior
appearance thereof), but shall not unreasonably withhold, condition or delay its
approval. If PriceSmart fails to disapprove any proposed change in use or
material change to the exterior appearance of the building within ten
(10) Business Days after written request for approval, or fails to provide a
reasonably detailed explanation of the reason for disapproval within such ten
(10) day period, then such change in use and/or material change in exterior
appearance (as applicable) shall be deemed approved. Without limiting other
reasons for which PriceSmart may reasonably disapprove a change in use and/or
material change in exterior appearance, PriceSmart may disapprove such matter if
(i) it is not reasonably consistent with a Class “A” shopping center (including,
without limitation, from a use and aesthetics viewpoint), (ii) it materially
interferes with the views of the Managua Property owned by PriceSmart from
roadways adjacent to the Managua Property, (iii) it materially interferes with
access to and from the Managua Property owned by PriceSmart, or (iv) it creates
any additional parking burden upon the portions of the Managua Property owned by
PriceSmart. Any such matter shall be deemed to create an additional parking
burden upon the portions of the Managua Property owned by PriceSmart unless PSC
develops, maintains and operates parking facilities on the Corner Pad or Toy
Store Pad that (x) are at least consistent with parking facilities customarily
included in new projects that are (i) developed in the vicinity of the Toy Store
Pad and (ii) similar in scope and use to PSC’s actual and planned development
and use of the Corner Pad and Toy Store Pad and (y) satisfy all applicable
requirements of applicable

 

10



--------------------------------------------------------------------------------

laws, including local ordinances. Without limiting the foregoing, PriceSmart
shall also have the right to disapprove any of the following uses: cell phone
stores or service centers, entertainment facilities such as bowling alleys,
arcades and movie theaters, “adult” entertainment, bars (except as an incidental
part of a sit-down restaurant), massage parlors, casinos and gambling halls, car
washes and automobile repair shops.

PriceSmart Parking Pad Use Restrictions. PriceSmart hereby agrees to restrict
the use of that certain lot, piece or parcel of land retained by PriceSmart in
fee ownership, constituting approximately 700 square meters and depicted as “3”
on the attached Exhibit F (the “PriceSmart Parking Pad”), for parking purposes
only and to maintain, at all times and at its expense, the PriceSmart Parking
Pad in good repair and Class “A” condition.

(d) Access Easements.

(i) Contemporaneously with the execution of this Agreement, the Parties shall
execute an Easement Agreement in the form attached hereto as Exhibit H (the
“Managua Easement Agreement”) pursuant to which PSC agrees to create, grant and
convey to, or execute for the benefit of, PriceSmart, (A) a perpetual,
non-exclusive easement for purposes of ingress and egress of vehicular
(excluding commercial and industrial delivery vehicles, which shall not be
deemed to include pickup trucks) and pedestrian traffic and street access to and
from Carretera Road at Point “4” (as depicted on the attached Exhibit F) across
the Main Access Driveway owned by PSC (as depicted on the attached Exhibit F),
continually to and from the corner of the North Entry (as depicted on the
attached Exhibit F) and then over the North Entry between the Corner Pad and the
Toy Store Pad to Point “5” (to the boundary line of the property owned by
PriceSmart) (the easement described in this subsection (A) being referred to as
the “Perpetual Access Easement”); and (B) a perpetual (subject to termination as
set forth in subparagraph (ii) below), non-exclusive easement for purposes of
ingress and egress of vehicular (including, without limitation, commercial and
industrial delivery vehicles) and pedestrian traffic and street access to and
from Carretera Road at Point “4” across the Main Access Driveway, continually to
and from the corner of the South Entry (as depicted on the attached Exhibit F)
and then over the South Entry southerly of the PriceSmart Parking Pad to Point
“6” (to the boundary line of the property owned by PriceSmart (the easement
described in this subsection (B) being referred to as the “Truck Access
Easement” and collectively with the Perpetual Access Easement, the “Access
Easements”).

(ii) PSC hereby agrees to use commercially reasonable efforts to obtain all
necessary governmental approvals (the “Access Approvals”) for PriceSmart to
construct a driveway for purposes of vehicular (including, without limitation,
commercial and industrial delivery trucks) and pedestrian traffic and street
ingress and egress to and from the Managua Property and Carretera Road next to
the Corner Pad, depicted as “7” on the attached Exhibit F (the “New Access”).
PSC shall be solely responsible for its own expenses and any fees or costs
incurred in connection with obtaining the Access Approvals. PriceSmart hereby
agrees to cooperate in good faith with PSC in connection with obtaining the
Access Approvals, including, but not limited

 

11



--------------------------------------------------------------------------------

to, providing such grants of authority as may be reasonably required for PSC to
perform its obligations under this Section. PriceSmart hereby agrees to use
commercially reasonable efforts to construct at PriceSmart’s sole expense a
driveway at the New Access no later than ninety (90) calendar days after
PriceSmart has received reasonable evidence of the grant of the Access
Approvals. Upon completion of the New Access, the Truck Access Easement shall
automatically terminate and be of no further force or effect, provided, however,
that if PSC is unable to obtain the Access Approvals (for any reason), the Truck
Access Easement shall remain in full force and effect. Promptly after completion
of construction of the New Access, the Parties hereby agree to execute and PSC
shall have the right to cause to be filed with the appropriate authority with
which real property transfer documents are customarily filed in the related
jurisdiction any documents reasonably necessary to effect termination of the
Truck Access Easement.

(iii) In the event that the grant of all or any portion of the Access Easements
cannot be effected on or before the Effective Date due to the requirement to
obtain necessary governmental approvals (or for any other reason), then the
Parties hereby agree that pending the grant of the Access Easements PriceSmart
shall have the right to use such Access Easements as of the Effective Date and
to retain such right until such time as the Access Easements have been granted
pursuant to all applicable governmental requirements.

(iv) For and in consideration of PSC’s undertakings pursuant to this
Section 2.5(d) and Section 2.5(e), PriceSmart shall deliver to PSC, concurrently
with the Effective Date, the sum of TWO HUNDRED FIFTY THOUSAND AND NO/100 UNITED
STATES DOLLARS (U.S.$250,000.00) by wire transfer of immediately available funds
for deposit into an account designated in wiring instructions provided by PSC
(but located in the country of Panama).

(e) Conveyance Documentation and Closing Prorations. On or before the Effective
Date, PriceSmart shall select a notary who is reasonably acceptable to PSC (the
“Managua Notary”) and who shall be responsible for executing and filing, or
causing to be filed, the Managua Property Deeds and the Managua Easement
Agreement with the Registrar of the Public Registry of the Department of Managua
in Nicaragua (the “Managua Registry”) and with each other authority with which
real property transfer documents are customarily filed in the related
jurisdiction. Upon selection, the Managua Notary shall send a confirmation
letter to PriceSmart, with a copy to PSC and the Escrow Agent, acknowledging
that such Managua Notary has reviewed this Agreement and accepts the
responsibilities of the Managua Notary set forth herein. Contemporaneously with
the Effective Date, the authorized representatives of PriceSmart and PSC shall
appear before the Managua Notary who shall (i) execute the Managua Property
Deeds and the Managua Easement Agreement in the protocol book of the Managua
Notary, (ii) issue a certified original Public Deed of each of the Managua
Property Deeds and the Managua Easement Agreement as executed in the protocol
book (each, a “Managua Testimonio”) and (iii) file each Managua Testimonio with
the Managua Registry. The Managua Notary shall send to the Escrow Agent a
legalized copy of each Managua Testimonio with its corresponding copy of the
presentation slip for registration before the Managua Registry. To the extent
local laws and customs require the Managua Property

 

12



--------------------------------------------------------------------------------

Deeds and the Managua Easement Agreement to be revised from the forms attached
hereto in order to be accepted by each such authority, the Parties agree to make
such revisions as are reasonably necessary. Notwithstanding anything to the
contrary contained herein, PSC covenants that it shall not convey, encumber or
otherwise transfer any of the real property encumbered by the Managua Easement
Agreement until the earlier to occur of that date that is one (1) year after the
Effective Date or the date PriceSmart receives confirmation that the deed
containing the Managua Easement Agreement has been duly recorded.

All current real property taxes and assessments, amounts payable under existing
agreements and rents arising from the Corner Pad and the Toy Store Pad shall be
prorated between the Parties as of the date of the Managua Closing, based upon
the latest available tax information and paid through the Escrow Agent, all as
more particularly set forth in the Escrow Agreement. If the prorations and
credits made under the Managua Closing Statement (as defined in the Escrow
Agreement) shall prove to be incorrect or incomplete for any reason, then either
Party shall be entitled to an adjustment to correct the same; provided, however,
that any adjustment shall be made, if at all, within ninety (90) days after the
Managua Closing (except with respect to taxes and assessments, in which case
such adjustment shall be made within thirty (30) days after the information
necessary to perform such adjustment is available), and if a Party fails to
request an adjustment to the Managua Closing Statement by a written notice
delivered to the other Party within the applicable period set forth above (such
notice to specify in reasonable detail the items within the Managua Closing
Statement that such Party desires to adjust and the reasons for such
adjustment), then the prorations and credits set forth in the Managua Closing
Statement shall be binding and conclusive against such Party. In the event of
any adjustment to the Managua Closing Statement pursuant to this paragraph, the
Party owing an amount pursuant to such adjustment shall pay to the other Party
the amount of such adjustment within five (5) Business Days of the determination
of the amount of such adjustment (to the extent such amount is not paid at the
Managua Closing).

(f) Use Restrictions; Easement Related Rights; Right of First Refusal. The
Parties acknowledge and agree that the internal laws of the Republic of
Nicaragua may not provide for restrictive covenants to run with the land, but
that the mutual promises and covenants granted in this Agreement are reliant
upon, and would be of substantially diminished value without, the Parties and
any successors and/or assigns being bound by and honoring the restrictions and
limitations upon the Managua Property set forth in the last sentence of
Section 2.5(a)(i), the last sentence of Section 2.5(b)(i), and Sections
2.5(a)(iii), 2.5(a)(iv), 2.5(b)(iv), 2.5(c) and 2.5(d)(iii). Consequently, the
Parties are concurrently herewith entering into rights of first refusal, with
the rights of first refusal for the Corner Pad and the Toy Store Pad being
contained within the Managua Property Deeds and with the right of first refusal
for the PriceSmart Parking Pad being contained in the Managua Easement
Agreement, affecting each of the Corner Pad, the Toy Store Pad and the
PriceSmart Parking Pad, granting to each other, as applicable, a right of first
refusal to purchase such property should a Party desire to convey such property
to another party (the “Right of First Refusal”). At such time, if the Party
holding such Right of First Refusal (the “ROFR Party”) does not elect to
exercise such

 

13



--------------------------------------------------------------------------------

right in connection with a bona fide transfer to an unrelated third party (as
more particularly described in such Right of First Refusal), then the other
Party (the Party entering into an agreement with a third party for the
conveyance or other transfer of such property) shall provide within any
agreements setting forth the terms of the conveyance transaction, any conveyance
documents and any similar agreements that (i) such third party transferee and
any of its successors and/or assigns shall be bound by and will honor all of the
restrictions and limitations upon the Managua Property set forth herein, as
agreed to by PriceSmart and PSC, but excluding the Right of First Refusal (which
shall no longer be applicable), unless such restrictions and limitations have
otherwise been terminated in writing by the Parties, (ii) if such third party
transferee or any of its successors and/or assigns desire to convey such
property to any other party, any agreements setting forth the terms of such
conveyance transaction, any conveyance documents or any similar agreements shall
include provisions requiring such future transferee to be bound by and honor all
of the restrictions and limitations upon the Managua Property as set forth
herein (including, without limitation, all of the provisions of subparagraphs
(i) through (iv) of this paragraph), but excluding the Right of First Refusal
(which shall no longer be applicable), unless such restrictions and limitations
have otherwise been terminated in writing by the Parties, (iii) the remedies of
the Party that is not a party to such agreement for a breach of any of the
restrictions and limitations upon the Managua Property as set forth herein shall
not be limited or reduced in any manner as a result of such transaction (except
for the termination of the Right of First Refusal as set forth above), and
(iv) the Party that is not a party to such agreements, conveyance documents or
similar agreements, as applicable, is a third-party beneficiary of the
restrictions and limitations described in (i), (ii) and (iii) of this paragraph
and may enforce against such third party transferee such restrictions and
limitations. Notwithstanding the foregoing, in the event of a transfer that is
not a bona fide transfer to an unrelated third party, the Right of First Refusal
shall also continue to apply.

Section 2.6. Conveyance of Zapote Real Property Interests.

(a) Contemporaneously with the execution of this Agreement, the Parties shall
execute and deliver, or shall cause the trustee under that certain Fideicimoso
PPF-Pricsmarlandco Trust Agreement dated August 12, 1999 (the “Trust Agreement”)
to execute and deliver, to the Costa Rica Notaries (as defined below) (with
copies thereof being delivered to each Party), a Finiquito Parcial de Contrato
de Fideicomiso (the “Transfer of Beneficial Interests”) in the form attached
hereto as Exhibit J, amending the Trust Agreement to provide (1) that PriceSmart
shall be the sole named beneficiary with regard to all that certain lot, piece
or parcel of land of approximately 2,250 square meters lying, being and situated
in Zapote, the Republic of Costa Rica (the “Zapote Property”), subject to all
matters of record as of the date hereof, except for any and all private party
monetary liens (including, without limitation, that certain Cedula Hipotecarea
in the amount of $1.2 million, which shall be paid off by PSC on or before the
Zapote Closing (as defined in the Escrow Agreement), and PSC shall deliver to
PriceSmart the Cedula Hipotecarea, marked “Cancelled”), and (2) that the
provisions of Paragraph Setimo K of the Trust Agreement have been deleted. To
the extent local laws and customs require the Transfer of Beneficial Interests
to be revised from the form attached hereto in order to be accepted with each
such authority, the Parties agree to

 

14



--------------------------------------------------------------------------------

make such revisions as reasonably necessary. On or before the Effective Date,
PriceSmart and PSC shall select two notaries (the “Costa Rica Notaries”) who
jointly shall be responsible for executing and filing, or causing to be filed,
acting as co-notaries, the Transfer of Beneficial Interest with the Registrar of
the Public Registry of the Republic of Costa Rica (the “Costa Rica Registry”)
and with each other authority with which real property transfer documents are
customarily filed in the related jurisdiction. Upon selection, the Costa Rica
Notaries shall send a confirmation letter to PriceSmart, with a copy to PSC and
the Escrow Agent, acknowledging that such Costa Rica Notaries have reviewed this
Agreement and accept the responsibilities set forth herein. Contemporaneously
with the Effective Date, the authorized representatives of PriceSmart and PSC
shall appear before the Costa Rica Notaries who shall (i) execute the Transfer
of Beneficial Interest in the protocol book of the Costa Rica Notaries,
(ii) issue a certified original Public Deed of the Transfer of Beneficial
Interest as executed in the protocol book (the “Costa Rica Testimonio”) and
(iii) file the Costa Rica Testimonio with the Costa Rica Registry. Any of the
Costa Rica Notaries shall send to the Escrow Agent a legalized copy of the Costa
Rica Testimonio with its corresponding copy of the presentation slip for
registration before the Costa Rica Registry.

All current real property taxes and assessments, amounts payable under existing
agreements and rents arising from the Zapote Property shall be prorated between
the Parties as of the date of the Zapote Closing, based upon the latest
available tax information and paid through the Escrow Agent, all as more
particularly set forth in the Escrow Agreement. If the prorations and credits
made under the Zapote Closing Statement (as defined in the Escrow Agreement)
shall prove to be incorrect or incomplete for any reason, then either Party
shall be entitled to an adjustment to correct the same; provided, however, that
any adjustment shall be made, if at all, within ninety (90) days after the
Zapote Closing (except with respect to taxes and assessments, in which case such
adjustment shall be made within thirty (30) days after the information necessary
to perform such adjustment is available), and if a Party fails to request an
adjustment to the Zapote Closing Statement by a written notice delivered to the
other Party within the applicable period set forth above (such notice to specify
in reasonable detail the items within the Zapote Closing Statement that such
Party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Zapote Closing Statement shall be
binding and conclusive against such Party. In the event of any adjustment to the
Zapote Closing Statement pursuant to this paragraph, the Party owing an amount
pursuant to such adjustment shall pay to the other Party the amount of such
adjustment within five (5) Business Days of the determination of the amount of
such adjustment (to the extent such amount is not paid at the Zapote Closing).

(b) Contemporaneously with the Zapote Closing, PSC shall convey, sell, assign
and transfer to PriceSmart, and PriceSmart hereby agrees to assume the
obligations under, that certain Lease for “Local Diez” (Location 10) located in
the Centro Comercial Plaza de Convenciones dated May 31, 2004 between
Desarrollos Comerciales Centroamericanos PPF, S.A. and Sociedad Anonima de
Vehiculos Automores (the “Car Dealership Lease”) and that certain Lease for the
Burger King located in the Centro Comercial Plaza de Convenciones dated
November 12, 2002 between Desarrollos Comerciales Centroamericanos PPF, S.A. and
Valle del Occidente

 

15



--------------------------------------------------------------------------------

Sociedad Anonima (the “Restaurant Lease”, and together with the Car Dealership
Lease”, the “Zapote Leases”), including rights to receive rents and income, as
adjusted for prepayments, prorations, deposits and other adjustments as provided
in the Escrow Agreement, pursuant to that certain Assignment and Assumption of
Leases, the form of which is attached hereto as Exhibit K.

(c) For and in consideration of PSC’s undertakings pursuant to Section 2.6(a)
and Section 2.6(b), PriceSmart shall deliver to the Escrow Agent (but directly
into the Subescrow, as defined in the Escrow Agreement), contemporaneously with
the Effective Date, the sum of ONE MILLION AND NO/100 UNITED STATES DOLLARS
(U.S.$1,000,000.00) (the “Zapote Property Purchase Price”) by wire transfer of
immediately available funds for deposit into an escrow account (the “Escrow
Account”), as more particularly set forth in the Escrow Agreement. Upon the
Zapote Closing, the Escrow Agent shall be authorized pursuant to the Escrow
Agreement to deliver the Zapote Property Purchase Price (as defined below),
minus any and all prorations, to the account designated in wiring instructions
provided by PSC (but located in the country of Costa Rica).

(d) For and in consideration of PSC’s undertakings pursuant to this
Section 2.6(d), PriceSmart shall deliver to the Escrow Agent, contemporaneously
with the Effective Date, for deposit into the Escrow Account by wire transfer of
immediately available funds the sum of TWO HUNDRED FIFTY THOUSAND AND NO/100
UNITED STATES DOLLARS (U.S.$250,000.00) (the “Zapote Escrow Amount”). For and in
consideration of PriceSmart’s undertakings pursuant to this Section 2.6(d), PSC
shall use commercially reasonable efforts to cause each of the car dealership
and the restaurant to agree to terminate its respective lease to which the
Zapote Property is currently subject (each, a “Zapote Lease”) and to vacate the
Zapote Property pursuant to the terms of such Zapote Lease; provided that PSC
shall have no further obligations under this Section 2.6(d) in the event the
lease is not terminated and the related property is not vacated and surrendered
on or before twelve (12) months after the Effective Date, in the case of the car
dealership, and thirty-six (36) months after the Effective Date, in the case of
the restaurant. PriceSmart shall comply promptly and in good faith with all
reasonable requests of PSC in connection with PSC’s efforts pursuant to this
Section 2.6(d), including, but not limited to, allowing PSC entry and access to
the Zapote Property upon forty-eight (48) hours notice, allowing the tenants to
take reasonable measures to vacate the related premises and executing any
reasonable documents necessary to effect such lease terminations; provided that
PSC shall reimburse PriceSmart within ten (10) days written demand from
PriceSmart for any costs or expenses incurred in connection with the foregoing
such requests by PSC; and provided, further, that PriceSmart shall not be
obligated to take any action that could foreseeably expose PriceSmart to
litigation or similar claims. PriceSmart shall not take any actions that would
restrict the ability of PSC to terminate the Zapote Leases or cause the Zapote
Property to be vacated and surrendered.

(e) In connection with the termination of the Zapote Leases pursuant to
Section 2.6(d) above, PSC hereby agrees that upon termination of the Zapote
Leases within the time periods set forth in Section 2.6(d) above, PSC shall
deliver each leased premises to PriceSmart in a substantially level-grade
condition, free of any and all substantial debris and/or improvements.

 

16



--------------------------------------------------------------------------------

(f) As more fully described in the Escrow Agreement, and subject to the
provisions of Section 2.6(h) below, if the Zapote Lease with the car dealership
has been terminated and the premises leased thereunder have been vacated and
surrendered in accordance with Sections 2.6(d) and (e) above, then on or before
twelve (12) months after the Effective Date, PSC may provide a written demand
upon the Escrow Agent (which shall be given simultaneously to PriceSmart) to
release to PSC ONE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 UNITED STATES DOLLARS
(U.S. $125,000.00) of the Zapote Escrow Amount (the “Car Dealership Amount”).
Unless PriceSmart provides to the Escrow Agent, within five (5) Business Days
after receipt of such demand from PSC (the “Car Dealership Objection Period”), a
written statement from either (at PriceSmart’s option) Edgar Zurcher Gurdian or
an accountant from one of PriceWaterhouseCoopers, KPMG International or Deloitte
and Touche stating that either the Zapote Lease with the car dealership has not
been terminated or that the premises leased thereunder have not been vacated and
surrendered in accordance with Sections 2.6(d) and (e) above, together with a
reasonably detailed explanation of the actions still to be taken to satisfy the
foregoing conditions, then the Escrow Agent shall release the Car Dealership
Amount to PSC, subject to Section 2.6(h) below. If PriceSmart timely provides to
the Escrow Agent such statement from Mr. Zurcher or an accountant from one of
the above-referenced firms, the Escrow Agent shall hold the Car Dealership
Amount in Escrow, and the procedures set forth above shall again be applicable
(i.e., PSC may send a second demand after curing any issues raised by
Mr. Zurcher or such accountant, with the same procedure set forth above applying
to such second demand). In the event (A) PSC does not provide such written
demand upon the Escrow Agent on or before twelve (12) months after the Effective
Date or (B) PSC does timely provide such written demand upon the Escrow Agent,
but such demand is disputed by PriceSmart by timely delivering to the Escrow
Agent a written statement from Mr. Zurcher or an accountant as provided above
and such disputed items are not cured prior to that date that is twelve
(12) months after the Effective Date, then the Escrow Agent shall release to
PriceSmart the Car Dealership Amount. As more fully described in the Escrow
Agreement, and subject to the provisions of Section 2.6(h) below, if the Zapote
Lease with the restaurant has been terminated and the premises leased thereunder
have been vacated and surrendered in accordance with Sections 2.6(d) and
(e) above, then on or before thirty-six (36) months after the Effective Date,
PSC may provide a written demand upon the Escrow Agent (which shall be given
simultaneously to PriceSmart) to release to PSC ONE HUNDRED TWENTY-FIVE THOUSAND
AND NO/100 UNITED STATES DOLLARS (U.S. $125,000.00) of the Zapote Escrow Amount
(the “Restaurant Amount”). Unless PriceSmart provides to the Escrow Agent,
within five (5) Business Days after receipt of such demand from PSC (the
“Restaurant Objection Period”), a written statement from either (at PriceSmart’s
option) Edgar Zurcher Gurdian or an accountant from one of
PriceWaterhouseCoopers, KPMG International or Deloitte and Touche stating that
either the Zapote Lease with the restaurant has not been terminated or that the
premises leased thereunder have not been vacated and surrendered in accordance
with Sections 2.6(d) and (e) above, together with a reasonably detailed
explanation of the actions still to be taken to satisfy the foregoing

 

17



--------------------------------------------------------------------------------

conditions, then the Escrow Agent shall release the Restaurant Amount to PSC,
subject to Section 2.6(h) below. If PriceSmart timely provides to the Escrow
Agent such statement from Mr. Zurcher or an accountant from one of the
above-referenced firms, the Escrow Agent shall hold the Restaurant Amount in
Escrow and the procedures set forth above shall again be applicable (i.e., PSC
may send a second demand after curing any issues raised by Mr. Zurcher or such
accountant, with the same procedure set forth above applying to such second
demand). In the event (A) PSC does not provide such written demand upon the
Escrow Agent on or before thirty-six (36) months after the Effective Date or
(B) PSC does timely provide such written demand upon the Escrow Agent, but such
demand is disputed by PriceSmart by timely delivering to the Escrow Agent a
written statement from Mr. Zurcher or an accountant as provided above and such
disputed items are not cured prior to that date that is thirty-six (36) months
after the Effective Date, then the Escrow Agent shall release to PriceSmart the
Restaurant Amount. The Parties intend that PSC will be paid (a) the Car
Dealership Amount only if the Zapote Lease with the car dealership has been
terminated and the premises leased thereunder have been vacated and surrendered
in accordance with Sections 2.6(d) and (e) on or before twelve (12) months after
the Effective Date and (b) the Restaurant Amount only if the Zapote Lease with
the restaurant has been terminated and the premises leased thereunder have been
vacated and surrendered in accordance with Sections 2.6(d) and (e) above on or
before thirty-six (36) months after the Effective Date. PriceSmart will pay the
costs of Mr. Zurcher or such accountant, unless Mr. Zurcher or such accountant
determines that PSC was not entitled to the requested release, in which event
PSC will pay the costs of Mr. Zurcher or such accountant.

(g) PSC represents and warrants that the Zapote Leases are the only leases or
rental agreements applicable to the Zapote Property, and that the Zapote Leases
have not been amended, modified, supplemented or otherwise changed. PSC hereby
agrees to indemnify and hold PriceSmart harmless from any claims by or
liabilities to the current or any prior tenants under the Zapote Leases or of
the Zapote Property (i) relating to matters or events occurring prior to the
Zapote Closing contemplated in Section 2.6(a) above with respect to the Zapote
Leases, and (ii) relating to any matters or events occurring after the Zapote
Closing contemplated in Section 2.6(a) above based on, or arising out of, PSC’s
efforts to cause the tenants under the Zapote Leases, or either of them, to
terminate their respective leases and to vacate and surrender the premises.
Except to the extent resulting from a breach of the representation and warranty
contained in the first sentence of this paragraph, PriceSmart hereby agrees to
indemnify and hold PSC harmless from any claims by or liabilities, other than
those described in clause (i) or (ii) of this paragraph or in subparagraph
(h) below, to any current tenant under the Zapote Leases relating to matters or
events occurring from and after such Zapote Closing with respect to the Zapote
Leases.

(h) Notwithstanding anything to the contrary contained in this Section 2.6, if
after the Zapote Closing contemplated in Section 2.6(a) above the tenants under
either or both of the Zapote Leases fail to pay any rent or other amounts due
(the “default amounts”) under the respective lease prior to the earlier of the
termination date of such lease or the respective dates set forth in
Section 2.6(d), then any payments of the Zapote Escrow Amount due to PSC under
Section 2.6(f) will be reduced by the default

 

18



--------------------------------------------------------------------------------

amounts with respect to such lease, and such default amounts shall be paid by
the Escrow Agent to PriceSmart pursuant to the terms of the Escrow Agreement.
During each of the Car Dealership Objection Period and the Restaurant Objection
Period, as applicable, if such default amounts exist, PriceSmart may provide to
Escrow Agent written notice (which notice shall simultaneously be delivered to
PSC) of such default amounts for the applicable Zapote Lease. Upon request from
PSC, PriceSmart will assign to PSC the rights of PriceSmart to enforce such
leases, at the sole cost and expense of PSC, and PSC shall indemnify and hold
PriceSmart harmless from any claims by or liabilities to the tenants under the
Zapote Leases resulting from PSC’s actions in so enforcing such leases. If,
after PriceSmart receives any such default amounts from the Escrow Agent, any of
the tenants under either or both of the Zapote Leases then pay PriceSmart all or
any portion of the amounts previously received by PriceSmart from the Escrow
Agent for the default amounts, PriceSmart will remit such payment to PSC within
ten (10) days of receipt.

(i) Contemporaneously with the execution of this Agreement, the Parties shall
execute an Easement Agreement in the form attached hereto as Exhibit P (the
“Zapote Easement Agreement”) pursuant to which PriceSmart agrees to create,
grant and convey to, or execute for the benefit of, PSC a perpetual,
non-exclusive easement for purposes of ingress and egress of vehicular
(excluding commercial and industrial delivery vehicles with a length greater
than twenty-eight (28) feet or having a total weight, including the weight of
any cargo, of 25,000 pounds or more) and pedestrian traffic and street access to
and from Ruta 204 at Point “1” (as depicted on the attached Exhibit I) across
the driveway owned by PriceSmart (as depicted on the attached Exhibit I),
continually to and from the corner of the PSC Entry at Point “2” (as depicted on
the attached Exhibit I). In the event that the grant of all or any portion of
the easement set forth above in this subparagraph (i) cannot be effected on or
before the Effective Date due to the requirement to obtain necessary
governmental approvals (or for any other reason), then the Parties hereby agree
that pending the grant of such easement, PSC shall have the right to use such
easement as of the Effective Date and to retain such right until such time as
such easement has been granted pursuant to all applicable governmental
requirements.

(j) The Parties agree to negotiate with each other in good faith after the
Effective Date regarding PriceSmart potentially granting to PSC an easement for
purposes of egress of vehicular traffic from and over the exit from the PSC
property at Point “3” (as depicted on the attached Exhibit I) across the
driveway owned by PriceSmart (as depicted on Exhibit I) continually to Point “4”
(as depicted on the attached Exhibit I) and then continually from such Point 4
back to Point 1. The foregoing agreement to negotiate shall not obligate either
Party to reach an agreement on any such easement.

Section 2.7. Termination of Certain Agreements.

(a) Except as expressly provided otherwise in Sections 2.7(c), 2.7(d), 2.7(e),
2.7(g), 2.7(h) and 2.8 below, effective upon execution of this Agreement by all
Parties, all agreements between any of the PriceSmart Parties and any of the PSC
Parties, other than agreements entered into pursuant to this Agreement
(collectively, the

 

19



--------------------------------------------------------------------------------

“Terminated Agreements”), are hereby cancelled and terminated, and no Party
shall have any further rights or obligations under the Terminated Agreements. No
additional documentation shall be necessary to effect the cancellation and
termination of the Terminated Agreements.

(b)

(i) For and in consideration of PSC’s cancellation and termination of the
Terminated Agreements, including but not limited to the SPA, pursuant to
Section 2.7(a) above, the releases and settlement of claims, and other mutual
covenants contained in this Agreement, PriceSmart shall deliver to the Escrow
Agent, contemporaneously with the Effective Date, for deposit into the Escrow
Account by wire transfer of immediately available funds, the sum of THREE
MILLION ONE HUNDRED FIFTY THOUSAND AND NO/100 UNITED STATES DOLLARS (U.S.
$3,150,000) (the “Miscellaneous Escrow Funds”). As more fully described in the
Escrow Agreement, PSC may provide a written demand upon the Escrow Agent (which
shall be given simultaneously in writing to PriceSmart with copies of all
attachments), attaching (A) an Order Terminating Arbitration With Prejudice (or
other applicable documents resulting in the Arbitrations having been dismissed
with prejudice) that has been executed and issued by the applicable forum with
respect to both of the Arbitrations, (B) an Order of Dismissal With Prejudice
(or other applicable documents resulting in the Preliminary Injunction Action
having been dismissed with prejudice) that has been executed and issued by the
applicable forum with respect to the Preliminary Injunction Action, and (C) an
Order of Dismissal of Appeal With Prejudice (or other applicable documents
resulting in the Appeal having been dismissed with prejudice) that has been
executed and issued by the applicable forum with respect to the Appeal, to
release to PSC TWO MILLION ONE HUNDRED ELEVEN THOUSAND THREE HUNDRED NINETY-FIVE
AND NO/100 UNITED STATES DOLLARS (U.S. $2,111,395.00) of the Miscellaneous
Escrow Funds to the account designated in wiring instructions provided by PSC
(but located within the country of Panama), with the remaining ONE MILLION
THIRTY-EIGHT THOUSAND SIX HUNDRED FIVE AND NO/100 UNITED STATES DOLLARS (U.S.
1,038,605) of the Miscellaneous Escrow Funds being released to PSC to the
account located in Miami, Florida set forth in the Escrow Agreement; unless
PriceSmart provides to the Escrow Agent, within five (5) Business Days after
receipt of such demand from PSC, a written objection, which objection must be
based upon (A) an Order Terminating Arbitration With Prejudice (or other
applicable documents resulting in the Arbitrations having been dismissed with
prejudice) not having been executed and issued by the applicable forum with
respect to one or more of the Arbitrations, (B) an Order of Dismissal With
Prejudice (or other applicable documents resulting in the Preliminary Injunction
Action having been dismissed with prejudice) not

 

20



--------------------------------------------------------------------------------

having been executed and issued by the applicable forum with respect to the
Preliminary Injunction Action and/or (C) an Order of Dismissal of Appeal With
Prejudice (or other applicable documents resulting in the Appeal having been
dismissed with prejudice) not having been executed and issued by the applicable
forum with respect to the Appeal, then the Escrow Agent shall release the
Miscellaneous Escrow Funds to PSC; if PriceSmart timely provides to the Escrow
Agent such written notice of objection, the Escrow Agent shall hold the
Miscellaneous Escrow Funds in Escrow and the procedure set forth above shall
again be applicable (i.e., PSC may provide a second demand after curing any
issues raised by PriceSmart, with the same confirmation procedure set forth
above applying to such second demand); in the event (A) PSC does not provide
such written demand upon the Escrow Agent on or before December 31, 2008 or
(B) PSC does timely provide such written demand upon the Escrow Agent, but such
demand is disputed by PriceSmart by timely delivering to the Escrow Agent a
written notice of objection and such disputed items are not cured on or before
December 31, 2008, then the Escrow Agent shall release to PriceSmart the
Miscellaneous Escrow Funds. Notwithstanding the foregoing, in connection with
the current proceedings in Panama, as a condition to obtaining a release of the
Miscellaneous Escrow Funds, PSC only needs to deliver a properly executed and
notarized Quitclaim Agreement in the form attached hereto as Exhibit C. PSC
covenants to perform all other actions within its control in connection with the
obtaining of the final release of such proceedings. However, until such
proceedings have been completely dismissed, then PSC shall indemnify and hold
harmless PriceSmart and its employees from any claim, cost or liability
resulting from such proceedings and arising after the Effective Date.

(ii) Concurrently with the Effective Date (including, without limitation, the
delivery by PSC to PriceSmart of the fully executed and notarized Managua
Easement Agreement), PriceSmart will pay to PSC ONE MILLION AND NO/100 UNITED
STATES DOLLARS (U.S. $1,000,000.00) to the account designated in wiring
instructions provided by PSC (but located within the country of Panama).

(iii) The sum of U.S. $4,150,000.00 is being paid pursuant to this
Section 2.7(b) on behalf of the entities, in the amounts, listed below:

 

PriceSmart Panama, S.A.

   $ 139,501

Prismar de Costa Rica, S.A.

   $ 1,038,605

PriceSmart El Salvador, S.A. de C.V.

   $ 368,627

PriceSmart Honduras, S.A. de C.V.

   $ 260,251

PriceSmart Dominicana S.A.

   $ 268,016

PSMT Nicaragua, S.A.

   $ 2,075,000

 

21



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement,
(i) the Termination Procedures of the Credit Card Agreements shall survive,
provided that PSC’s obligations pursuant to the Termination Procedures shall
terminate as of May 2, 2008; (ii) PSC represents that, as of January 31, 2008,
it ceased accruing any Smart Points (as defined in the Credit Card Agreements)
or like benefit on behalf of the cardholders, and that, as of January 31, 2008,
it ceased issuing Smart Points vouchers, and the Parties agree that the
termination dates for the Master Credit Card Agreement and the Banpro Agreement
shall be deemed to be May 1, 2007; (iii) PSC agrees to honor any vouchers
redeemed by Members (as defined in the Credit Card Agreements) at PriceSmart
warehouses for merchandise and reimburse PriceSmart for said redemptions
pursuant to the formula and terms set forth in the Credit Card Agreements;
(iv) concurrently with the execution of this Agreement, PSC shall deliver to
PriceSmart a summary of all Smart Points balances outstanding and vouchers
issued and unreimbursed by PSC, with respect to each customer, as of the date of
execution of this Agreement, (v) as of the Effective Date, PSC represents and
warrants to PriceSmart that the total dollar exposure of the sum of all Smart
Points balances outstanding and unredeemed and unexpired vouchers equals U.S.
$188,026.63 (the “Smart Points Balance Amount”), (vi) PSC covenants that it will
terminate all dual purpose cards within thirty (30) days after the Effective
Date; (vii) PSC represents and warrants that it has ceased automatically
charging and will not automatically charge in the future for membership fees on
the co-branded or private label credit cards, (viii) PSC represents and warrants
that, as of April 30, 2007, in the countries of Costa Rica, Honduras, El
Salvador and the Dominican Republic, PSC has ceased charging and collecting
PriceSmart membership dues, (ix) PSC represents and warrants that, as of May 30,
2007, PSC has ceased charging and collecting PriceSmart membership dues in the
country of Panama, (x) PSC represents and warrants that to the extent that PSC
has charged membership renewal fees since the date that PSC was provided notice
of termination of the Credit Card Agreements, PSC has previously paid to
PriceSmart all such sums collected for PriceSmart membership renewal charges
assessed, and (xi) concurrently with the execution of this Agreement, PSC shall
provide PriceSmart with a complete list of all Members who have had their
memberships renewed in the twelve months preceding the Effective Date by having
their membership fees charged to their co-branded or private label credit cards.
Concurrently with the Effective Date, PSC shall deliver to the Escrow Agent the
Smart Points Balance Amount. PriceSmart may provide at anytime until May 31,
2008 a written demand upon the Escrow Agent (which shall be given simultaneously
to PSC, together with an invoice and the original of the Smart Checks or
vouchers) to release to PriceSmart an amount equal to the amount of vouchers
redeemed by PriceSmart after October 31, 2007 and through May 1, 2008 and which
have not been previously reimbursed by PSC to PriceSmart (the “Smart Points
Claim Amount”). In addition, such demand may include a claim for reimbursement
from the Smart Points Balance Amount equal to the damages incurred by PriceSmart
due to a breach by PSC of any of its representations or warranties set forth
above in this subparagraph (c) (the “Offset Damages Amount”). Any such demand by
PriceSmart for the Offset Damages Amount shall be accompanied by evidence of the
breach by PSC of such representations or warranties. Unless PSC provides to the
Escrow Agent, within five (5) Business Days after receipt of such demand from
PriceSmart (the “Smart Balance Objection Period”), a written statement from an
accountant from one of

 

22



--------------------------------------------------------------------------------

Price WaterhouseCoopers, KPMG International or Deloitte and Touche stating that
PriceSmart’s claim is inaccurate, together with a reasonably detailed
explanation of the reasons such claim is inaccurate, then the Escrow Agent shall
release the Smart Points Claim Amount plus the Offset Damages Amount to
PriceSmart. If PSC timely provides to the Escrow Agent such statement from one
of the above-referenced firms, the Escrow Agent shall hold the Smart Points
Balance Amount in Escrow and the procedures set forth above shall again be
applicable (i.e., PriceSmart may send a second demand after curing any issues
raised by such accountant, with the same procedure set forth above applying to
such second demand). In the event (A) PriceSmart does not provide such written
demand upon the Escrow Agent on or before May 31, 2008 or (B) PriceSmart does
timely provide such written demand upon the Escrow Agent, but such demand is
disputed by PSC by timely delivering to the Escrow Agent a written statement
from an accountant as provided above and such disputed items are not cured on or
before May 31, 2008, then the Escrow Agent shall release to PSC the Smart Points
Balance Amount. Any remaining balance of the Smart Points Balance Amount after
the payment of the Smart Points Claim Amount plus the Offset Damages Amount to
PriceSmart shall be released immediately by the Escrow Agent to PSC. PSC will
pay the costs of such accountant, unless such accountant determines that
PriceSmart was not entitled to the requested release, in which event PriceSmart
will pay the costs of such accountant. For the avoidance of doubt, the Parties
agree that PSC shall have no obligation to reimburse PriceSmart for any vouchers
redeemed by PriceSmart on or prior to October 31, 2007.

(d) Nothing in Section 2.7(a) above shall affect the rights of PSC to offer
banking or financial services in warehouses owned or operated by PriceSmart
through that date that is sixty (60) days after the Effective Date for all
warehouses in Nicaragua, Honduras, Costa Rica, El Salvador, Panama and the
Dominican Republic, and any provisions contained in the Terminated Agreements
relating or incidental to such rights shall not be terminated prior to such
date, provided that PSC is in compliance with this Agreement, is in compliance
with the Branch Leases (defined below) save with respect to payment of rent, is
not interfering with the business activities of PriceSmart and does not hold
itself or any of its Affiliates out as the official bank or credit card provider
of PriceSmart.

(e) PriceSmart agrees to prepay, on or prior to the Effective Date, the amount
outstanding under the loan and related agreements reflected in the Testimony of
Public Deed—Banco De La Produccion, Sociedad Anonima -PSMT Nicaragua Sociedad
Anonim 2004-09, dated February 5, 2004. PSC agrees that there shall be no
prepayment penalty, however characterized, with respect to such prepayment. PSC
covenants to cause Banco De La Produccion, within three (3) Business Days of
receipt of such prepayment, to return to PriceSmart (i) the applicable
promissory note, duly cancelled, and (ii) such documentation as is customarily
provided in the applicable jurisdiction to evidence the cancellation of the
guaranties from PriceSmart, Inc. and Prismar de Costa Rica, S.A.

(f) PSC hereby agrees to indemnify and hold PriceSmart harmless from any claims
by or liabilities incurred by PriceSmart to the former and/or current
shareholders of PSC based on, arising out of or related to termination of the
SPA

 

23



--------------------------------------------------------------------------------

pursuant to this Agreement. PriceSmart hereby releases the former and/or current
shareholders of PSC from any claims by or liabilities to PriceSmart based on,
arising out of or related to termination of the SPA pursuant to this Agreement.

 

24



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained in this Agreement, bank
accounts currently maintained by PriceSmart Parties, as identified on Exhibit L
hereto, shall remain in full force and effect according to their terms, unless
and until closed by the applicable PriceSmart Party(ies) in accordance with
their terms.

(h) Notwithstanding anything to the contrary contained in this Agreement, the
(i) Trust Agreement as referred to in, and amended pursuant to, Section 2.6(a)
above, and (ii) the Registration Rights Agreement dated as of June 3, 2000 by
and between PriceSmart, Inc. and PSC, S.A. shall remain valid and binding and in
full force and effect.

Section 2.8. Cancellation of Certain Accounts Receivable. The Parties hereby
agree that any and all amounts or debts due and payable as of October 31, 2007
under the Terminated Agreements as between one or more of the PSC Parties and
one or more of the PriceSmart Parties shall be waived, forgiven, and cancelled
effective upon execution of this Agreement by all Parties; provided, however,
that the foregoing (i) shall not in any manner affect the obligations of PSC
(x) to make the payments in lieu of rent referred to in Section 2.9(a) hereof,
or (y) to make any payments due under Section 2.7(c) hereof, or (z) to make any
other payments due to PriceSmart under this Agreement after October 31, 2007,
and (ii) shall not in any manner affect the obligations of PriceSmart as
referred to in Section 2.7(e) above.

Section 2.9. Termination of Property Rights in PriceSmart Warehouses.

(a) For and in consideration of the payment to be made by PriceSmart pursuant to
Section 2.9(b) below, PSC hereby agrees, effective no later than that date that
is sixty (60) days after the Effective Date for all warehouses in Nicaragua,
Honduras, Costa Rica, El Salvador, Panama and the Dominican Republic, to
terminate and relinquish all rights it may have (whether under the Terminated
Agreements, individual lease agreements with PriceSmart, local laws or
otherwise) to occupy and conduct banking or financial services in warehouses
owned or operated by PriceSmart. In furtherance of the foregoing, PSC hereby
agrees to cancel and terminate all lease agreements (the “Branch Leases”) and to
vacate and surrender all leased premises with all of PSC’s property and fixtures
removed in a reasonable manner, as described in the Branch Leases, no later than
that date that is sixty (60) days after the Effective Date. Each of the Parties
hereby acknowledges that its respective obligations under the Branch Leases,
save with respect to rent (which shall continue until sixty (60) days after the
Effective Date), shall continue in full force and effect until the earlier of
sixty (60) days after the Effective Date or the earlier vacating and surrender
of the leased premises along with written notice from PSC to PriceSmart that the
related leased premises have been so vacated and surrendered with all of PSC’s
property and fixtures removed in a reasonable manner. Concurrently with the
Effective Date, PSC shall pay to PriceSmart, in lieu of rent due and owing as of
the Effective Date plus all rent that would have accrued through

 

25



--------------------------------------------------------------------------------

that date that is sixty (60) days after the Effective Date, an amount equal to
the sum of NINETY-TWO THOUSAND FOUR HUNDRED SEVENTY AND 33/100 DOLLARS (U.S.
$92,470.33) (representing all such amounts accruing through April 8, 2008). Such
payment shall be made by delivery of certified cashier’s checks (or its local
equivalent) payable to PriceSmart, Inc. PriceSmart will reasonably cooperate
with PSC in connection with PSC’s removal of all of PSC’s property and fixtures
as required above, and PSC will reasonably cooperate with PriceSmart in
connection with such removal so as to not unreasonably interfere with
PriceSmart’s continued business operations in the warehouses. PriceSmart may
limit the timing of such removal to after PriceSmart’s normal business hours,
but PriceSmart shall then be required to provide PSC access and entry after
normal business hours.

(b) For and in consideration of relinquishing its rights as contemplated in
Section 2.9(a) above, including termination of the Branch Leases, the releases
and settlement of claims, and other mutual covenants contained in this
Agreement, PriceSmart shall deliver to the Escrow Agent contemporaneously with
the Effective Date by wire transfer immediately available funds in the sum of
TWO MILLION AND NO/100 UNITED STATES DOLLARS (U.S.$2,000,000.00) (the “Branch
Lease Escrow Amount”). As more fully described in the Escrow Agreement, (i) PSC
may provide a written demand upon the Escrow Agent within three (3) Business
Days after that date that is sixty (60) days after the Effective Date (which
shall be given simultaneously to PriceSmart) confirming that all the Branch
Leases governing warehouse site(s) have been terminated and the premises leased
thereunder have been vacated and surrendered with all of PSC’s property and
fixtures removed in a reasonable manner by sixty (60) days after the Effective
Date, and requesting the release of the Branch Lease Escrow Amount less the sum
of ONE HUNDRED THOUSAND AND NO/100 UNITED STATES DOLLARS (U.S. $100,000) (such
remainder being referred to as the “Termination Amount”) to PSC, to the account
designated in wiring instructions provided by PSC (but located within the
country of Panama); unless PriceSmart provides to the Escrow Agent, within five
(5) Business Days after receipt of such demand from PSC, a written statement
from either, at PriceSmart’s option, Edgar Zurcher Gurdian or an accountant from
one of PriceWaterhouseCoopers, KPMG International or Deloitte and Touche stating
that either any of such Branch Leases have not been vacated or that any of such
premises have not been surrendered with all of PSC’s property and fixtures
removed in a reasonable manner, together with a reasonably detailed explanation
of the actions still to be taken to satisfy the foregoing condition, then the
Escrow Agent shall release the Termination Amount from the Branch Lease Escrow
Amount to PSC; if PriceSmart timely provides to the Escrow Agent such statement
from Mr. Zurcher or an accountant from one of the above-referenced firms, the
Escrow Agent shall hold the Termination Amount in Escrow and the procedures set
forth above shall again be applicable (i.e., PSC may send a second demand after
curing any issues raised by Mr. Zurcher or such accountants, with the same
procedure set forth above applying to such second demand), and (ii) in the event
that (A) PSC does not provide written demand to the Escrow Agent within three
(3) Business Days after that date that is sixty (60) days after the Effective
Date confirming that all Branch Leases have been terminated and the premises
leased thereunder have been vacated and surrendered within sixty (60) days after
the Effective Date with all of PSC’s property and fixtures removed in a
reasonable manner or (B) PSC

 

26



--------------------------------------------------------------------------------

does timely provide such written demand upon the Escrow Agent, but such demand
is disputed by PriceSmart by timely delivering to the Escrow Agent a written
statement from Mr. Zurcher or an accountant as provided above and such disputed
items are not cured prior to that date that is sixty (60) days after the
Effective Date, the Escrow Agent shall release the Branch Lease Escrow Amount to
PriceSmart. Notwithstanding the immediately preceding sentence, if PSC has
caused its property and fixtures to be substantially removed within sixty
(60) days after the Effective Date, but PriceSmart has provided a written
statement from either Mr. Zurcher or an accountant from one of the
above-referenced accounting firms as provided above based solely on there being
some minor items that have not yet been removed, then PSC shall have until five
(5) Business Days after the giving to PSC of such written statement to cure such
minor items and to submit another demand for release of the Termination Amount
(and the procedures set forth above shall again be applicable, but there will be
no further cure periods after the expiration of such five (5) Business Day
period). In addition, the Parties agree that PSC shall not be required to remove
items that would be unreasonable to remove, such as, by example only, electrical
outlets installed in the floor of the premises. If the Termination Amount is
released to PSC as provided above, the remaining amount of ONE HUNDRED THOUSAND
AND NO/100 DOLLARS (U.S.$100,000) shall be held by the Escrow Agent and can be
drawn on by PriceSmart (by notice to the Escrow Agent, with such notice being
simultaneously given to PSC) to pay costs incurred by PriceSmart to return any
of the premises to the condition required by the applicable Branch Leases. If
PriceSmart has not made demand for payment of any such amount within thirty
(30) days after release of the Termination Amount to PSC, then any portion of
such amount for which PriceSmart has not made such demand shall be released to
PSC after the expiration of such thirty (30) day period. PriceSmart will pay the
costs of Mr. Zurcher or such accountant, unless Mr. Zurcher or such accountant
determines that PSC was not entitled to the requested release, in which event
PSC will pay the costs of Mr. Zurcher or such accountant. The Branch Lease
Escrow Amount is being paid on behalf of the entities in the amounts listed
below:

 

PriceSmart Panama, S.A.

   $ 533,333

Prismar de Costa Rica, S.A.

   $ 533,333

PriceSmart El Salvador, S.A. de C.V.

   $ 266,667

PriceSmart Honduras, S.A. de C.V.

   $ 266,667

PriceSmart Dominicana S.A.

   $ 266,667

PSMT Nicaragua, S.A.

   $ 133,333

(c) PSC hereby agrees to indemnify and hold PriceSmart harmless from any claims
or liabilities relating to the termination of the Branch Leases contemplated in
Section 2.9(a) above.

Section 2.10. Stock Sale and Put Agreement.

(a) Contemporaneously with the execution of this Agreement, the Parties shall
execute that certain Put Agreement, the form of which is attached hereto as
Exhibit M (the “Put Agreement”). PSC agrees that for the period of sixty
(60) calendar days beginning on the Effective Date (the “Stock Sale Period”) it
will exercise

 

27



--------------------------------------------------------------------------------

commercially reasonable efforts, with the assistance of an independent broker,
to sell for a price at or in excess of U.S.$25.00 per share, any of the 679,500
shares of common stock, par value U.S.$0.0001 (the “Common Stock”), of
PriceSmart, Inc. previously acquired by PSC pursuant to the SPA and still held
by PSC as of the Effective Date (the “SPA Shares”). For avoidance of doubt, only
the SPA Shares shall be subject to the Put Agreement, and PSC shall be deemed to
have sold SPA Shares upon PSC’s sale of the first 679,500 shares of Common Stock
sold by it from or after the Effective Date. If, at the conclusion of the Stock
Sale Period, PSC has been unsuccessful in selling all or any portion of the SPA
Shares at U.S. $25.00 per share or more and PSC has timely delivered written
notice of the number of unsold SPA Shares held by PSC, each of PSC and
PriceSmart hereby authorize delivery by the Escrow Agent of its respective
signed counterpart of the Put Agreement to the other Party and the Put Agreement
shall become effective at such time without any further action by any Party.
Concurrently with the execution of the Put Agreement, the Parties agree to
entrust the executed but undated Put Agreement to the Escrow Agent for
safekeeping until such time, if any, as the Stock Sale Period has concluded and
PSC provides written notice to the Escrow Agent and PriceSmart within three
(3) Business Days after the conclusion of the Stock Sale Period of the number of
unsold SPA Shares then held by PSC. Any such statement shall be accompanied by
evidence of the determination of the number of unsold SPA Shares then held by
PSC. In the event such notice is timely delivered to the Escrow Agent and
PriceSmart, the Escrow Agent shall enter the date of the delivery of such notice
as the date of the Put Agreement, enter in the Put Agreement the number of
unsold SPA Shares set forth in PSC’s notice, and release executed counterparts
of the Put Agreement to each Party, and the Escrow Agent shall have no further
obligations with respect to the Put Agreement. The Parties hereby release the
executed counterparts of the Put Agreement subject to the terms of this
Section 2.10 and the Escrow Agreement. In the event the notice of unsold SPA
shares is not timely delivered by PSC, the Escrow Agent, PSC and PriceSmart
shall have no further obligations with respect to the Put Agreement. Under the
Put Agreement, PSC shall agree that for the period beginning upon the date of
the Put Agreement and ending sixty (60) calendar days thereafter (the “Put
Period”), it will exercise commercially reasonable efforts, with the assistance
of an independent broker, to sell for a price at or in excess of U.S.$25.00 per
share the remaining SPA Shares. If, at the conclusion of the Put Period, PSC has
been unsuccessful in selling all or any portion of the SPA Shares, PSC may, upon
written notice to PriceSmart no later than the end of the third Business Day
following the conclusion of the Put Period, require PriceSmart to purchase the
remaining SPA Shares at a price of U.S.$25.00 per share (the “Put Right”). In
the event PSC fails to provide written notice of its exercise of the Put Right
by the end of the third Business Day following the date of the conclusion of the
Put Period, the Put Right shall terminate immediately and automatically and
PriceSmart shall have no further obligation to purchase any shares from PSC. If
PSC timely exercises the Put Right, PriceSmart shall purchase from PSC, within
twenty-one (21) calendar days from receipt of PSC's notice exercising its Put
Right, the number of then unsold SPA Shares set forth in PSC's notice at a price
of U.S.$25.00 per share pursuant to the terms of the Put Agreement. The per
share amounts and prices referenced in this Section are subject to adjustment as
provided in the Put Agreement.

 

28



--------------------------------------------------------------------------------

(b) PriceSmart represents that the shares of Common Stock owned by PSC are
subject to a registration statement that is currently effective under the
Securities Act of 1933, as amended (the “1933 Act”) and are freely tradable.
PriceSmart shall maintain the effective status of such registration statement
under the 1933 Act during the Stock Sale Period and the Put Period.

Section 2.11. Releases of PriceSmart and PSC.

(a) Release of PriceSmart.

(i) With the exception of any claims based on or arising out of this Agreement,
and any obligations expressly excepted from any release hereunder, the PSC
Parties, for and on behalf of themselves, and each of them, and their respective
agents, employees, officers, directors, shareholders, partners, members,
managers, administrators, insurers, representatives, attorneys, affiliates,
subsidiaries, predecessors, successors, parents, principals, heirs and assigns,
and each of them (the “PSC Releasors”), generally release and forever acquit and
discharge the PriceSmart Parties, and each of them, and their respective agents,
employees, officers, directors, shareholders, partners, members, managers,
administrators, insurers, representatives, attorneys, affiliates, subsidiaries,
predecessors, successors, parents, principals, heirs and assigns, and each of
them (including, without limitation, Sherry Bahrambeygui) (the “PriceSmart
Releasees”), of and from, and covenant not to institute legal, equitable, or
administrative proceedings of any kind against any of the PriceSmart Releasees
with respect to, any and all actions, causes of action, claims, liabilities,
suits, demands, obligations, indebtedness, injuries, direct and indirect
damages, costs, losses, expenses (including attorneys’ fees and costs) of any
nature, either known or unknown, latent or patent, discovered or undiscovered,
and whether contingent or liquidated, that the PSC Releasors, or any of them,
may have had, may now have or claim to have, or may hereafter have or claim to
have against the PriceSmart Releasees, or any of them, by reason of any matter,
cause or thing whatsoever on account of, or in any way arising out of, or based
in whole or in part on, any actions, events or non-occurrences, from the
beginning of time to the Effective Date, including but not limited to on account
of, or in any way arising out of, or based in whole or in part on, any actions,
events or non-occurrences prior to the Effective Date relating to the subject
matters of the Arbitrations, the Preliminary Injunction Action, the Appeal, the
Panama Proceedings, or any other action at law, or in equity, or dispute
resolution proceeding pending between the Parties; provided, for the avoidance
of doubt, that the foregoing shall not be construed to release any obligations
arising out of or related to this Agreement, including but not limited to the
Escrow Agreement or the Put Agreement, and any obligations that by the express
terms of this Agreement are not terminated hereby. For the avoidance of doubt,
the Parties expressly acknowledge and agree that information (regardless of the
manner in which such information was communicated, whether in documents,
electronically or otherwise, and including but not limited to credit card
customer information) obtained by any of the PriceSmart Releasees or any of the
Credomatic Releasees (as defined in Section

 

29



--------------------------------------------------------------------------------

2.12(a) hereof) before the Effective Date, regardless of whether used before
and/or after the Effective Date, shall not give rise to a claim of any kind,
nothing excepted, against any of the PriceSmart Releasees, any and all such
claims being fully released hereunder. The foregoing release shall expressly not
apply to any personal banking relationships between individuals who are
PriceSmart Releasees and banks affiliated with PSC.

(ii) Except for shares of Common Stock owned currently or in the future by PSC,
and except for the rights of PSC as the owner of the Company Shares, the shares
of PriceSmart Dominicana, S.A. and the shares of PriceSmart Honduras, S.A. de
C.V. (which shares are to be purchased by PriceSmart pursuant to Section 2.4
above), PSC hereby waives any right, title or interest it may have in
PriceSmart, Inc., any of the other PriceSmart Parties, or any Affiliate of
PriceSmart, Inc. and in any intellectual property owned by or licensed to
PriceSmart, Inc., any of the other PriceSmart Parties, or an Affiliate of
PriceSmart, Inc., including but not limited to the terms “PriceSmart,” Smart
Points,” “Smartchecks,” “Smartcredit,” “Diamond Member,” and/or “Business
Member”. PSC will immediately discontinue all use of any such intellectual
property, including without limitation any trademarks, service marks or trade
names of PriceSmart, Inc., any of the other PriceSmart Parties, or an Affiliate
of PriceSmart, Inc. Notwithstanding the foregoing, for a period of thirty
(30) days after the Effective Date, the existence of the PriceSmart intellectual
property on cards previously issued by PSC and remaining in circulation shall
not constitute a violation of this provision.

(b) Release of PSC.

(i) With the exception of any claims based on or arising out of this Agreement,
and any obligations expressly excepted from any release hereunder, the
PriceSmart Parties, for and on behalf of themselves, and each of them, and their
respective agents, employees, officers, directors, shareholders, partners,
members, managers, administrators, insurers, representatives, attorneys,
affiliates, subsidiaries, predecessors, successors, parents, principals, heirs
and assigns, and each of them (the “PriceSmart Releasors”), generally release
and forever acquit and discharge the PSC Parties, and each of them, and their
respective agents, employees, officers, directors, shareholders, partners,
members, managers, administrators, insurers, representatives, attorneys,
affiliates, subsidiaries, predecessors, successors, parents, principals, heirs
and assigns, and each of them (including, without limitation, Oscar de la
Guardia) (the “PSC Releasees”), of and from, and covenant not to institute
legal, equitable, or administrative proceedings of any kind against any of the
PSC Releasees with respect to, any and all actions, causes of action, claims,
liabilities, suits, demands, obligations, indebtedness, injuries, direct and
indirect damages, costs, losses, expenses (including attorneys’ fees and costs)
of any nature, either known or unknown, latent or patent, discovered or
undiscovered, and whether contingent or liquidated, that the

 

30



--------------------------------------------------------------------------------

PriceSmart Releasors, or any of them, may have had, may now have or claim to
have, or may hereafter have or claim to have against the PSC Releasees, or any
of them, by reason of any matter, cause or thing whatsoever on account of, or in
any way arising out of, or based in whole or in part on, any actions, events or
non-occurrences, from the beginning of time to the Effective Date, including but
not limited to on account of, or in any way arising out of, or based in whole or
in part on, any actions, events or non-occurrences prior to the Effective Date
relating to the subject matters of the Arbitrations, the Preliminary Injunction
Action, the Appeal, the Panama Proceedings, or any other action at law, or in
equity, or dispute resolution proceeding pending between the Parties; provided,
for the avoidance of doubt, that the foregoing shall not be construed to release
any obligations arising out of or related to this Agreement, including but not
limited to the Escrow Agreement or the Put Agreement, and any obligations that
by the express terms of this Agreement are not terminated hereby. For the
avoidance of doubt the Parties expressly acknowledge and agree that information
(regardless of the manner in which such information was communicated, whether in
documents, electronically or otherwise, and including but not limited to
PriceSmart membership information) obtained by any of the PSC Releasees before
the Effective Date, regardless of whether used before and/or after the Effective
Date, shall not give rise to a claim of any kind, nothing excepted, against any
of the PSC Releasees, any and all such claims being fully released hereunder.
The foregoing release shall expressly not apply to any personal banking
relationships between individuals who are PriceSmart Releasors and banks
affiliated with PSC.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
release contained in Section 2.11(a) of this Agreement shall not release or
otherwise apply in any manner to the claims of PriceSmart, Inc. in Honduras
relating to the loss of deposits at Banco Promerica in Tegucigalpa Honduras, to
the extent that such claims have been assigned by PriceSmart, Inc. to National
Union Fire Ins. Co. of Pittsburgh, PA. (the Assignment and Release executed by
PriceSmart, Inc. in favor of National Union Fire Ins. Co. of Pittsburgh, PA is
attached hereto for ease of identification as Exhibit N (the "Assignment and
Release").

(iii) Except to the extent relating to any of the matters waived by PSC pursuant
to Section 2.11(a)(ii) above, PriceSmart hereby waives any right, title or
interest it may have in PSC, S.A., any of the other PSC Parties, or any
Affiliate of PSC, S.A., and in any intellectual property owned by PSC, S.A., or
any of the other PSC Parties, or an Affiliate of PSC, S.A.

 

31



--------------------------------------------------------------------------------

Section 2.12. Releases of PSC and Credornatic.

(a) Release of Credomatic. PSC, S.A., for and on behalf of itself and its
agents, employees, officers, directors, shareholders, partners, members,
managers, administrators, insurers, representatives, attorneys, affiliates,
subsidiaries, predecessors, successors, parents, principals, heirs and assigns,
and each of them (the “PSC Releasors”), generally releases and forever acquits
and discharges Credomatic International Corporation and all of its subsidiaries
and affiliates, including but not limited to Credomatic de Guatemala, S.A.,
Credomatic de Honduras, S.A., Credomatic de El Salvador, S.A. de C.V., Credito,
S.A., Credomatic de Costa Rica, S.A., Credomatic de Panama, S.A., Credomatic,
S.A., Grupo Credomatic, BAC Credomatic Holding Company Ltd., BAC International
Bank, Inc., and each of their respective affiliated entities and subsidiaries,
and each of them, and their respective agents, employees, officers, directors,
shareholders, partners, members, managers, administrators, insurers,
representatives, attorneys, affiliates, subsidiaries, predecessors, successors,
parents, principals, heirs and assigns, and each of them (the “Credomatic
Releasees”), of and from, and covenant not to institute legal, equitable, or
administrative proceedings of any kind against any of the Credomatic Releasees
with respect to, any and all actions, causes of action, claims, liabilities,
suits, demands, obligations, indebtedness, injuries, direct and indirect
damages, costs, losses, expenses (including attorneys’ fees and costs) of any
nature, either known or unknown, latent or patent, discovered or undiscovered,
and whether contingent or liquidated, that the PSC Releasors, or any of them,
may have had, may now have or claim to have, or may hereafter have or claim to
have against the Credomatic Releasees, or any of them, by reason of any matter,
cause or thing whatsoever on account of, or in any way arising out of, or based
in whole or in part on, any actions, events or non-occurrences, prior to the
Effective Date relating to the subject matters of the Arbitrations, the
Preliminary Injunction Action, or the Appeal. For the avoidance of doubt the
Parties and Credomatic (as defined in Section 2.12(c) hereof) expressly
acknowledge and agree that information (regardless of the manner in which such
information was communicated, whether in documents, electronically or otherwise,
and including but not limited to credit card customer information) obtained by
any of the PriceSmart Releasees or any of the Credomatic Releasees before the
Effective Date, regardless of whether used before and/or after the Effective
Date, shall not give rise to a claim of any kind, nothing excepted, against any
of the Credomatic Releasees, any and all such claims being fully released
hereunder.

(b) Release of PSC. Credomatic International Corporation (“Credomatic”), for and
on behalf of itself and its agents, employees, officers, directors,
shareholders, partners, members, managers, administrators, insurers,
representatives, attorneys, affiliates, subsidiaries, predecessors, successors,
parents, principals, heirs and assigns, and each of them (the “Credomatic
Releasors”), generally releases and forever acquits and discharges the PSC
Parties, and each of them, and their respective agents, employees, officers,
directors, shareholders, partners, members, managers, administrators, insurers,
representatives, attorneys, affiliates, subsidiaries, predecessors, successors,
parents, principals, heirs and assigns, and each of them (the “PSC Releasees”),
of and from, and covenant not to institute legal, equitable, or administrative
proceedings of any kind against any of the PSC Releasees with respect to, any
and all actions, causes of action, claims, liabilities, suits, demands,
obligations, indebtedness, injuries, direct and indirect damages, costs, losses,
expenses (including attorneys’ fees

 

32



--------------------------------------------------------------------------------

and costs) of any nature, either known or unknown, latent or patent, discovered
or undiscovered, and whether contingent or liquidated, that the Credomatic
Releasors, or any of them, may have had, may now have or claim to have, or may
hereafter have or claim to have against the PSC Releasees, or any of them, by
reason of any matter, cause or thing whatsoever on account of, or in any way
arising out of, or based in whole or in part on, any actions, events or
non-occurrences prior to the Effective Date relating to the subject matters of
the Arbitrations, the Preliminary Injunction Action, or the Appeal. For the
avoidance of doubt the Parties and Credomatic expressly acknowledge and agree
that information (regardless of the manner in which such information was
communicated, whether in documents, electronically or otherwise, and including
but not limited to credit card customer information) obtained by any of the PSC
Releasees before the Effective Date, regardless of whether used before and/or
after the Effective Date, shall not give rise to a claim of any kind, nothing
excepted, against any of the PSC Releasees, any and all such claims being fully
released hereunder.

(c) Limited Participation of Credomatic. For the avoidance of doubt, the Parties
and Credomatic acknowledge and agree that Credomatic is not a party to this
Agreement except as and to the extent set forth in Sections 2.12 and 2.13(a)
hereof, and that nothing else contained in this Agreement shall affect and/or
create any rights and/or obligations of any kind as between Credomatic and any
other Party, including but not limited to the PSC Parties.

(d) Indemnity. PSC, S.A. and Credomatic each agree to indemnify and hold each
other harmless from and against all claims and liabilities, losses, damages or
injuries and all reasonable costs and expenses (including, without limitation,
costs of any lawsuit and reasonable counsel fees related thereto) suffered or
incurred by PSC, S.A. or Credomatic arising from any breach by the other party
of its respective releases set forth above in this Section 2.12.

(e) PriceSmart Reliance. It is acknowledged that PriceSmart is relying upon the
releases set forth above in this Section 2.12, and that PriceSmart may pursue
its remedies hereunder for any breach of the releases set forth above, as if
such releases were made for the benefit of PriceSmart.

Section 2.13. Unknown Claims and Waivers.

(a) Unknown Claims and Injuries. Each Party and Credomatic understands and
acknowledges that there is a risk that, subsequent to the execution of this
Agreement, it will become aware of and/or incur damages or losses that it deems
in some way attributable to prior actions or inactions by another Party or
Credomatic, but that are unknown and unanticipated at the time that this
Agreement is executed, or that damages presently known may become progressive,
greater or more serious than is now known, expected or anticipated, or that
facts alleged in the Arbitrations, the Preliminary Injunction Action, the
Appeal, the Panama Proceedings, or any other action at law or dispute resolution
proceeding pending between the Parties are found hereafter to be different from
the facts now believed by such Party and/or Credomatic to be true. Each Party
and Credomatic expressly accepts such risks and agrees that (i) this Agreement
is

 

33



--------------------------------------------------------------------------------

and will remain effective notwithstanding such risks, if they materialize, and
(ii) this Agreement shall apply to all such unknown or unanticipated damages or
losses, all such presently known damages that progressively increase or become
more serious and all such unknown facts. The foregoing shall not be construed to
release the Parties from any obligations under this Agreement.

 

34



--------------------------------------------------------------------------------

(b) Waiver of Defenses. Inasmuch as the Parties hereto acknowledge agree that,
in their common desire to enter into this Agreement without undue delay, certain
formalities required in countries other than the United States of America for
the legal efficacy of the provisions in this Agreement and/or the exhibits
hereto relating to such countries may not have been fully complied with, each
and all Parties hereto expressly release, relinquish and waive, and agree not to
assert, any and all claims and defenses, both in the United States and in the
affected country(ies), in any way based on, related to and/or arising out of any
such alleged failure to comply with all such formalities.

Section 2.14. Resignation by Officers and Directors. For good and sufficient
consideration, the receipt and sufficiency of which are hereby acknowledged,
immediately upon execution of this Agreement by all Parties all persons serving
as directors and/or officers in any of the PriceSmart Parties as designees of
any of the PSC Parties shall and hereby do resign from such positions with
immediate effect. For good and sufficient consideration, the receipt and
sufficiency of which are hereby acknowledged, PSC and Edgar Zurcher Gurdian
agree that immediately upon execution of this Agreement by all Parties
Mr. Zurcher shall and hereby does resign from the Board of Directors of
PriceSmart, Inc. with immediate effect. None of the individuals resigning shall
seek to be reappointed, or accept a nomination to be reappointed, to a position
as a director and/or officer in any of the PriceSmart Parties, unless
PriceSmart, Inc. otherwise consents in writing.

Section 2.15. No Disparagement. Each Party shall cause its and its affiliates’
respective officers, directors and principals to refrain from making remarks
either orally or in writing, generally, specifically, or by implication, to the
press, the electronic broadcast media or to any other third person, regarding
any facts or opinions which might tend to reflect adversely on the other Party
or any individual or entity including any officers, directors, employees and
agents of the other Party. The Parties agree that all statements in the nature
of mixed fact and opinion shall be construed as opinions for purposes of
determining whether there has been a violation of this section.

Section 2.16. Confidentiality. For a period of thirty (30) months from the
Effective Date, PriceSmart agrees not to disclose to any third party any list or
compilation intended to specifically identify PSC customers. For a period of
thirty (30) months from the Effective Date, PSC agrees not to disclose to any
third party any list or compilation specifically intended to identify PriceSmart
members. These restrictions shall not apply to any generic lists of PriceSmart
members or PSC customers which are not designed to specifically highlight or
call out PSC customers or PriceSmart members, as the case may be. The
restrictions in this Section only apply to disclosures by PSC or PriceSmart made
from and after the Effective Date. Without limiting the foregoing, any

 

35



--------------------------------------------------------------------------------

disclosures made by PSC or PriceSmart prior to the Effective Date (and any use
of such information made by third parties as a result of such disclosures by PSC
or PriceSmart, irrespective of when such use by third parties is made) shall not
be subject to the restrictions contained in this Section, and shall be subject
to the releases in Sections 2.11 and 2.12 above. In addition, nothing contained
in this Section 2.16 shall imply that either Party has any legal right to
disclose any such list or compilation after the expiration of such thirty
(30) month period.

Section 2.17. Smart Points Reimbursements. The Parties agree that PSC owes
PriceSmart certain reimbursements for previous under-invoicing by PriceSmart in
connection with the Smart Points program in Honduras. Concurrently with the
Effective Date, PSC will pay to PriceSmart, FIVE HUNDRED NINETY- SIX THOUSAND
ONE HUNDRED SEVENTY-EIGHT AND 20/100 COSTA RICAN LEMPIRAS by delivery of a
certified cashier’s check (or its local equivalent) payable to PriceSmart
Honduras, S.A. de C.V.

ARTICLE III

REMEDIES

Section 3.1. Indemnification. Each and all of the PriceSmart Parties agree to
indemnify and hold each and all of the PSC Parties, and each and all of the PSC
Parties agree to indemnify and hold each and all of the PriceSmart Parties,
harmless from and against all claims and liabilities, losses, damages or
injuries and all reasonable costs and expenses (including, without limitation,
costs of any lawsuit and reasonable counsel fees related thereto) suffered or
incurred by the indemnified Party or Parties arising from any breach by the
Indemnifying Party of any representation, warranty, covenant, agreement or other
provision of this Agreement. It is expressly agreed that this indemnification
will cover and apply to both first party claims, for breaches of this Agreement,
and third party claims as provided in this Agreement, for claims asserted by a
third party against an indemnified Party hereto. Without limiting the foregoing,
if any legal action (to the extent permitted hereunder), arbitration or other
proceeding is brought for the enforcement of this Agreement or because of an
alleged dispute, breach or default in connection with any representation,
warranty, covenant, agreement or other provision of this Agreement, the
prevailing Party shall be entitled to recover from the non-prevailing Party its
reasonable attorneys’ fees, including its attorneys’ fees incurred in
arbitration, on appeal, court costs, expert costs, paraprofessional costs, and
all other reasonable expenses, even if not taxable as court costs, incurred in
the action or proceeding, in addition to any other relief to which such Party
may be entitled. Wherever in this Agreement a Party agrees to indemnify any
other Party, the provisions of this Section 3.1 and Section 3.2, as applicable,
shall also apply.

Section 3.2. Indemnification Procedures. In the case of third-party claims, if
any action or proceeding (an “Action”) is threatened or commenced against a
Party entitled to indemnification pursuant to Section 3.1 or to any other
applicable indemnification provision in this Agreement (the “Indemnitee”), then
such Indemnitee will give written notice thereof to the party obligated to
indemnify such Action (the “Indemnifying Party”) as promptly as practicable;
provided, however, that any delay in

 

36



--------------------------------------------------------------------------------

giving such written notice will not constitute a breach of this Agreement and
will not excuse the Indemnifying Party’s obligations under this Article III
(including such other indemnification provision in this Agreement as may apply)
except to the extent, if any, that the Indemnifying Party is prejudiced by such
delay. The Indemnifying Party will be entitled, if it so elects in writing
within ten (10) calendar days after receipt of such notice, to take control of
the defense and investigation of such Action and to employ and engage attorneys
of its choice reasonably acceptable to the Indemnitee to handle and defend the
same, at the Indemnifying Party’s sole cost and expense; provided, however, that
such Indemnitee may, at such Indemnitee’s own cost and expense, participate,
through attorneys or otherwise, in such investigation, study and defense of such
Action and any appeal arising therefrom; and provided, further, that no
settlement of an Action that involves a remedy other than the payment of money
by the Indemnifying Party will be entered into by the Indemnifying Party without
the prior written consent of the Indemnitee, which consent will not be
unreasonably withheld. In the event the Indemnifying Party does not elect to
take control of the defense within ten (10) days after its receipt of notice
from the Indemnitee, the Indemnitee shall have the right to defend such Action
at the cost and expense of the Indemnifying Party, but no settlement thereof may
be made without the approval of the Indemnifying Party, which approval shall not
be unreasonably withheld. In the event legal counsel cannot jointly represent
the Indemnitee and the Indemnifying Party with regard to the investigation,
study or defense of any Action without obtaining a waiver from either the
Indemnitee or the Indemnifying Party, the Indemnitee shall have the right to
obtain independent legal counsel at the cost and expense of the Indemnifying
Party. All indemnifying and indemnified Parties shall keep each other fully
advised of all developments, shall provide each other with copies of all
documents exchanged in court, and shall cooperate fully with each other in all
respects in connection with any such defense as is made.

Section 3.3. Specific Performance. Each of the Parties acknowledges and agrees
that the other Parties would be damaged irreparably in the event any of the
provisions of this Agreement are not performed in accordance with their specific
terms or otherwise are breached. Accordingly, each of the Parties agrees that
each other Party shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Agreement and to enforce specifically this
Agreement and the terms and provisions hereof in any action instituted in the
United States District Court for the Southern District of Florida or in any
State court located in the County of Miami-Dade, in addition to and without
prejudice to any other remedy to which it may be entitled, at law or in equity.
For the avoidance of doubt, the Parties acknowledge and agree that only the
remedies of injunctive relief and specific performance can be sought in court,
and that with respect to all other rights and remedies, for breach of this
Agreement or otherwise, their sole and exclusive remedy will be final and
binding arbitration as set forth in Section 4.8 below.

ARTICLE IV

MISCELLANEOUS

Section 4.1. Adequate Consideration. The Parties agree and acknowledge that the
compensation, actions and covenants specified in this Agreement received, or to
be received, by them from each other represent adequate consideration to support
a full, complete, final, and binding compromise of matters involving disputed
issues described herein regardless of whether too much or too little may have
been exchanged.

 

37



--------------------------------------------------------------------------------

Section 4.2. Each Party to Bear Its Own Fees and Costs. The parties agree that
each Party, except as otherwise provided in Sections 3.1 and 3.2 hereof, shall
bear its own attorneys' fees and costs and all other expenses and fees arising
in connection with or related in any way to the negotiation of, execution of,
and performance of its obligations under, this Agreement and to the
Arbitrations, the Preliminary Injunction Action, the Appeal, the Panama
Proceedings, and any other actions at law or dispute resolution proceedings
currently pending between the Parties, and all related matters.

Section 4.3. No Admission of Liability. It is understood and agreed by the
Parties that this Agreement and the consideration set forth herein are made in
compromise of disputed claims and that, by agreeing to this compromise and
settlement, no Party is making or shall be construed to have made an admission
of liability as to any claim or demand made by any other Party.

Section 4.4. Covenant Not to Sue. Each PriceSmart Party and each PSC Party
covenants and agrees not to institute or pursue legal, equitable or
administrative proceedings of any kind ("Legal Proceedings") or encourage or
assist a third party in instituting or pursuing Legal Proceedings, or be a
voluntary party to or participate in any manner whatsoever in or otherwise
bring, assist in bringing, or encourage any Legal Proceedings, against, a PSC
Party or a PriceSmart Party, respectively, for any matters released by, or
dismissed in connection with, this Agreement, or referred to in the
Arbitrations, the Preliminary Injunction Action, the Appeal or the Panama
Proceedings. The Parties further covenant and agree that any Party violating
this paragraph is solely liable, without limitation to any other right or remedy
available to the aggrieved Party, for any and all attorneys' fees and expenses
(whether or not allowed by law) of the other Parties as a result of any such
violation; provided that nothing stated herein shall be construed to release the
Parties from any obligations under this Agreement or to prohibit the Parties
from enforcing their rights under this Agreement.

Section 4.5. Compliance with Law; Taxes. Except as expressly noted below, each
of the Parties hereto shall perform its obligations under this Agreement in
compliance in all material respects with all applicable laws, regulations and
other requirements of all governmental authorities having jurisdiction over the
Parties or the subject matter of such activities. The Parties will equally split
and pay all transfer taxes payable in connection with the conveyances of real
property interests pursuant to this Agreement. The Parties acknowledge and agree
that no Party hereunder is providing any advice of any kind to any other Party
hereunder concerning Taxes or any matters related thereto, and that each Party
is solely responsible for all and any Taxes applicable to that Party based on,
relating to or arising out of any of the matters addressed or referred to in
this Agreement.

Section 4.6. Complete Agreement. This Agreement is intended by the Parties as a
final and complete expression of their agreement and understanding with respect
to its subject matter. Except to the extent expressly agreed herein with respect
to the

 

38



--------------------------------------------------------------------------------

continued obligations of the Parties under other agreements, this Agreement,
together with the Escrow Agreement, constitutes the complete Agreement between
the Parties and supersedes all prior or contemporaneous agreements or
representations, written or oral, concerning the subject matters of this
Agreement, and no other act, document, usage or custom shall be deemed to amend
or modify this Agreement. The terms of this Agreement are contractual, and may
not be changed, modified, altered, interlineated, or supplemented, except by
agreement in writing signed by the Party against whom enforcement of the change,
modification, alteration, interlineation, or supplementation is sought. Nor may
any covenant, representation, warranty, or other provision hereof be waived,
except by agreement in writing signed by the Party against whom enforcement of
the waiver is sought. No Party has made any representations upon which any other
Party has relied that are not contained in this Agreement. The Parties
acknowledge to one another that no promise, inducement or agreement not
contained herein has been expressed or made to any of them in connection with
this Agreement.

Section 4.7. No Assignment. Except as set forth in Section 2.11(b)(ii) hereof,
the Parties expressly represent and warrant that they have not assigned or
transferred to any person, firm, corporation, partnership, association, or other
entity whatsoever any or all of the rights, duties, or obligations embodied or
released in this Agreement.

Section 4.8. Applicable Law, Arbitration, and Forum Selection. THIS AGREEMENT
AND THE RIGHTS, DUTIES, AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT SHALL
BE INTERPRETED, CONSTRUED, PERFORMED, AND ENFORCED IN ACCORDANCE WITH AND SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF FLORIDA. To the fullest extent permitted
by applicable law, each Party agrees that all disputes and claims, nothing
excepted save as set forth in Section 3.3 above, concerning the validity,
interpretation, scope, enforceability, performance, termination and/or breach of
this Agreement (“Disputes”) shall be referred for final and binding resolution
to arbitration in Miami, Florida, U.S.A., under the UNCITRAL Rules (“Rules”) as
administered by the American Arbitration Association. The Parties hereby agree
that arbitration hereunder shall, save as set forth in Section 3.3 above, be the
Parties’ exclusive remedy and that the arbitration decision and award, if any,
shall be final and binding upon, and enforceable against, the Parties, and may
be confirmed by the judgment of a court of competent jurisdiction. In the event
of any conflict between the Rules and this Section, this Section shall govern.
Nothing contained in Section 3.3 or in this Section shall be read to compel a
Party seeking injunctive relief and/or specific performance to file an action in
court, and any Party wishing to seek such relief may equally do so in
arbitration, pursuant to the terms hereof, should it so choose and should
arbitration provide the particular remedy sought.

Section 4.9. Counterparts. The Parties agree that this Agreement may be executed
in counterparts, and deliveries of this Agreement and the documents to be
executed hereunder may be made by facsimile transmission or by email bearing the
signature(s) of the Parties and showing proper notarials, if applicable.
Facsimile transmissions and email transmissions of executed copies of this
Agreement and the documents to be executed hereunder shall have the same effect
as originals. In the event of delivery by facsimile transmission or by email,
the Parties will promptly follow up

 

39



--------------------------------------------------------------------------------

with delivery of originals. Notwithstanding the foregoing, all documents
required to be originally executed and/or notarized in the applicable
jurisdiction must be delivered as originals. For the avoidance of doubt the
Parties agree that (i) on behalf of the PSC Parties, in addition to execution by
all the PSC, Parties, Ramiro Ortiz Mayorga, Sr., John Keith and Edgar Zurcher
Gurdian will execute this Agreement, and an authorized signator of PSC will
initial every page hereof (but excluding the exhibits hereto) and (ii) on behalf
of the PriceSmart Parties, in addition to execution by all the PriceSmart
Parties, Robert Price and Jack McGrory will execute this Agreement, and an
authorized signator of PriceSmart will initial every page hereof (but excluding
the exhibits hereto). The individuals listed in subparagraphs (i) and (ii) above
shall not be assuming any personal liability by signing this Agreement and shall
not be deemed to have made any representations, warranties or covenants in their
individual capacity.

Section 4.10. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced as a result of any rule of law
or public policy, all other terms and other provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

Section 4.11. General Provisions.

(a) To the extent that any covenant in this Agreement requires action by a
person other than the Party provided for herein, each such Party hereby agrees
to cause such person to comply with and satisfy such covenant.

(b) The Parties hereby agree to cooperate by, among other things, entering into
additional agreements as reasonably requested by any Party in order to
effectuate the intent of the Parties as represented in this Agreement and the
transactions contemplated herein. Without limiting the foregoing, in the event
that any document contemplated to be executed pursuant to this Agreement does
not comply with the requirements of the local jurisdiction, the Parties agree to
make such revisions as are reasonably required to so comply with local
jurisdiction requirements. In addition, the Parties agree to take such
additional actions as are reasonably required pursuant to the laws of the
applicable countries in order to effectuate the intent of the Parties as set
forth in this Agreement. Without limiting the foregoing, the Parties agree that,
if any documents attached as exhibits hereto are interpreted in a manner
inconsistent with the general intent of the Parties as set forth in this
Agreement or conflict with this Agreement in any manner, then the terms (and
intent) of this Agreement shall prevail.

(c) The language of this Agreement is a product of the mutual effort of the
Parties. This Agreement shall be construed fairly as to all Parties, and it
shall not be construed for or against any of the Parties on the basis of the
extent to which that Party participated in drafting it.

 

40



--------------------------------------------------------------------------------

(d) No waiver of any breach hereof or default hereunder shall be deemed a waiver
of any subsequent breach or default of the same or similar or dissimilar nature.
No course of dealing shall be effective to amend, modify, or change any
provision of this Agreement.

(e) All rights and remedies of each Party hereto is cumulative of each other and
of every other right or remedy such Party may otherwise have at law or in
equity, and the exercise of one or more rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of other rights or remedies.

(f) All covenants and agreements and other provisions set forth in this
Agreement and made by or on behalf of any of the Parties hereto shall bind and
inure to the benefit of the successors, heirs and permitted assigns of such
Party, whether or not so expressed.

(g) Each of the undersigned Parties represents that it is authorized to sign
this Agreement and perform its obligations hereunder and that this Agreement
shall be binding upon them and enforceable in accordance with its terms.

(h) PSC represents that it has the authority to, and by the execution of this
Agreement does, terminate and cancel the SPA in its entirety, and acknowledges
that no PriceSmart Party has any further obligation, nothing excepted, to any
PSC Party or to any former or present shareholder of PSC, S.A. to abide by any
of the SPA’s terms or otherwise based on, derived from or in any way relating to
the SPA.

(i) Each of PSC and PriceSmart shall cause any of its respective Affiliates that
are not a party to this Agreement to authorize and take any action required to
be taken by such Affiliate in order to perform any obligation of PSC or
PriceSmart, as the case may be, under this Agreement. The PriceSmart Parties and
the PSC Parties respectively represent and warrant that their respective
Affiliates that are Parties to this Agreement accurately reflect all those
Affiliates that have any interests in the matters addressed herein, and hereby
respectively agree to indemnify and hold each other harmless in the event that
any of their respective Affiliates not a Party hereto asserts a claim or
interest against the other Party or one of its Affiliates based on or arising
out of the matters addressed herein.

(j) The execution, delivery and performance by any of the PriceSmart Parties of
this Agreement will not violate or be in conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under
(i) any provision of any such PriceSmart Party’s certificate of incorporation,
bylaws or other governing documents as they shall be in effect; (ii) any
provision of any judgment, decree or order to which such PriceSmart Party is a
party or by which it is bound; (iii) any material contract, obligation or
commitment to which such PriceSmart Party is a party or by which it is bound; or
(iv) any applicable statute, rule or governmental regulation.

 

41



--------------------------------------------------------------------------------

(k) The execution, delivery and performance by any of the PSC Parties of this
Agreement will not violate or be in conflict with, result in a breach of or
constitute (with or without notice or lapse of time or both) a default under
(i) any provision of any such PSC Party’s certificate of incorporation, bylaws
or other governing documents as they shall be in effect; (ii) any provision of
any judgment, decree or order to which such PSC Party is a party or by which it
is bound; (iii) any material contract, obligation or commitment to which such
PSC Party is a party or by which it is bound; or (iv) any applicable statute,
rule or governmental regulation.

(1) All of the Company Shares are free and clear of all liens, encumbrances and
any liabilities, except as may be created hereby. Other than the Company Shares,
the shares of Common Stock held by PSC, two (2) shares of PriceSmart Dominicana,
S.A. and two (2) shares of PriceSmart Honduras, S.A., PSC does not own any
shares of capital stock of, or any other interest in, any of the PriceSmart
Parties. In addition, PSC has no options, warrants or other rights to acquire
shares of capital stock of, or any other interest in, the PriceSmart Parties.

(m) The Parties expressly acknowledge and agree that this Agreement is not
binding on any Party unless and until it has been signed by each and every one
of them.

(n) Except as contemplated by this Agreement, this Agreement confers no rights
upon any person and/or entity that is not a signatory hereto.

(o) To the extent that any document entered into in pursuant to this Agreement
conflicts with the terms or intent of this Agreement, the terms of this
Agreement shall control, and the Parties agree to make such revisions as are
reasonably necessary to such documents to reflect the intent of the Parties as
set forth in this Agreement.

Section 4.12. Notices. All notices, requests, demands, claims and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by confirmed facsimile
with a copy sent by another means specified herein; the Business Day after it is
sent, if sent for next day delivery to a domestic address by recognized
overnight delivery service (e.g., Federal Express); and five (5) Business Days
after the date mailed by certified or registered mail, postage prepaid, if sent
by certified or registered mail, return receipt requested. In each case notice
shall be sent to:

If to a PriceSmart Party, addressed to:

PriceSmart, Inc.

9740 Scranton Road

San Diego, California 92121-1745

 

42



--------------------------------------------------------------------------------

Attn: General Counsel

Telephone: (858) 404-8821

Fax: (858) 404-8828

 

43



--------------------------------------------------------------------------------

with a copy to:

Latham & Watkins LLP

600 West Broadway, Suite 1800

San Diego, California 92101-3375

Attn: Robert Burwell

Telephone: (619) 236-1234

Fax: (619) 696-7419

If to a PSC Party, addressed to:

Promerica International

3191 Coral Way, Suite 801

Miami, Florida 33145

Fax.: (305) 461-9632

Attn: Francisco Martinez

with a copy to:

Hunton and Williams

1111 Brickell Avenue, Suite 2500

Miami, FL 33131

Fax: (305) 810-2460

Attn: Fernando Alonso

or to such other place and with such other copies as each of PriceSmart or PSC
may designate as to itself by written notice to the other (in accordance with
this Section 4.12).

 

44



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or caused
this Agreement to be executed by their duly authorized representatives, to
become effective on the day and year first above written.

 

45



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or caused
this Agreement to be executed by their duly authorized representatives, to
become effective on the day and year first above written.

 

PriceSmart, Inc.

By:

 

/s/ Robert M. Gans

Name:

 

Robert M. Gans

Title:

 

Exec. Vice President

PSMT Nicaragua, S.A.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

Inmobiliaria PSMT Nicaragua, S.A.,

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

PSMT Nicaragua (BVI), Inc.

By:

 

/s/ Robert M. Gans

Name:

 

Robert M. Gans

Title:

 

Authorized Representative

Pricsmarlandco S.A.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

[Signatures Continue on the Following Page]

 

S-1



--------------------------------------------------------------------------------

PSMT Caribe, Inc.

By:

 

/s/ Robert M. Gans

Name:

 

Robert M. Gans

Title:

 

Director

PriceSmart El Salvador, S.A. de C.V.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

Inmobiliaria PriceSmart El Salvador, S.A. de C.V.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

Prismar de Costa Rica, S.A.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Secretary

Consultant and Development Services, S.A.

By:

 

/s/ J. Ernesto Grijalva

Name:

 

J. Ernesto Grijalva

Title:

 

Authorized Signatory

[Signatures Continue on the Following Page]

 

S-2



--------------------------------------------------------------------------------

PriceSmart Honduras, S.A. de C.V.

By:

 

/s/ Grijalva

Name:

 

Grijalva

Title

 

Secretary

PriceSmart Dominicana, S.A.

By:

 

/s/ Grijalva

Name:

 

Grijalva

Title

 

Secretary

PriceSmart Panama, S.A.

By:

 

/s/ Grijalva

Name:

 

Grijalva

Title

 

Secretary

[Signatures Continue on the Following Page]

 

S-3



--------------------------------------------------------------------------------

PriceSmart (Guatemala), S.A.

By:

 

/s/ Grijalva

Name:

 

Grijalva

Title:

 

Secretary

Ventures Services, Inc.

By:

 

/s/ Robert M. Gans

Name:

 

Robert M. Gans

Title:

 

CEO

For and on behalf of PriceSmart:

By:

 

/s/ Robert Price

Name:

 

Robert Price

By:

 

/s/ Jack McGrory

Name:

 

Jack McGrory

PSC, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Tecnicard, Inc.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

[Signatures Continue on the Following Page]

 

S-4



--------------------------------------------------------------------------------

Banco de la Producción S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Banca Promerica S.A. (Costa Rica)

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Banco Promerica S.A. (Honduras)

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Banco Promerica S.A. (El Salvador)

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Banco de Ahorro y Credito Promerica C. Por A.,

formerly known as Financiera Promerica, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

[Signatures Continue on the Following Page]

 

S-5



--------------------------------------------------------------------------------

St. Georges Bank & Company, Inc.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Parque Industrial y Servicios de Coyol, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Caribe Hospitality, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Capital & Advice, Inc., formerly known as Promerica Capital Markets

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Portafolio Inmobiliario S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

[Signatures Continue on the Following Page]

 

S-6



--------------------------------------------------------------------------------

Desarollos Comerciales Centroamericanaos PPF, S.A. (“DCC”)

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Global Real Estate Holdings, Inc., formerly known as Promerica Property Fund,
Inc.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Inmobiliaria El Retiro S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Promerica, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

Procard de El Salvador, S.A. de C.V.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

[Signatures Continue on the Following Page]

 

S-7



--------------------------------------------------------------------------------

Procard De Costa Rica, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

PremiaCard de Guatemala, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

For and on behalf of PSC, and also in their personal capacities for purposes of
Section 2.14 above:

By:

 

/s/ Edgar Zurcher Gurdian

Name:

 

Edgar Zurcher Gurdian

By:

 

/s/ Ramiro Ortiz Mayorga, Sr.

Name:

 

Ramiro Ortiz Mayorga, Sr.

By:

 

/s/ John Keith

Name:

 

John Keith

Credomatic International Corporation

By:

 

/s/ Juan Carlos Paez

Name:

 

Juan Carlos Paez

Title:

 

COO

 

S-8



--------------------------------------------------------------------------------

EXHIBIT A

Form of Escrow Agreement

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT B-1 to B-6

Form of Quitclaim Agreements

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT C

Form of Panama Quitclaim Agreement

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Instrument of Transfer of Shares

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Indemnity for Shares Lost

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-3

Form of Resolution of Board of Directors

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-4

Form of Declaration of Shares Lost

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-5

Form of Director Acceptance Letters

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-6

Form of Director Resignation Letters

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT D-7

Form of Shareholders Resolution

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT E

Form of Contrato de Cesion de Derechos de Marcas

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT F

Diagram of Site

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT G-1

Form of Managua Corner Deed

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT G-2

Form of Managua Toy Store Deed

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT H

Form of Managua Easement Agreement

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT I

Depiction of Zapote Property and Easement

Exhibit



--------------------------------------------------------------------------------

EXHIBIT J

Form of Finiquito Parcial (Transfer of Beneficial Interests)

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT K

Form of Assignment and Assumption of Lease

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT L

List of Bank Accounts

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT M

Form of Put Agreement

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT N

National Union Assignment and Release

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-1

Joint Request for Order Terminating Arbitration With Prejudice

(Miami Arbitration)

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-2

Order Terminating Arbitration With Prejudice

(Miami Arbitration)

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-3

Joint Request for Order Terminating Arbitration With Prejudice

(San Diego Arbitration)

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-4

Order Terminating Arbitration With Prejudice

(San Diego Arbitration)

[to be inserted]

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-5

Joint Notice of Voluntary Dismissal With Prejudice

(Preliminary Injunction Action)

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-6

Order of Dismissal With Prejudice

(Preliminary Injunction Action)

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-7

Joint Notice of Voluntary Dismissal of Appeal With Prejudice

(Appeal)

Exhibit



--------------------------------------------------------------------------------

EXHIBIT O-8

Order of Dismissal of Appeal With Prejudice

(Appeal)

Exhibit



--------------------------------------------------------------------------------

EXHIBIT P (SECTION 2.6(i)

ZAPOTE EASEMENT AGREEMENT

Exhibit



--------------------------------------------------------------------------------

JOINT ESCROW INSTRUCTIONS AND AGREEMENT

This JOINT ESCROW INSTRUCTIONS AND AGREEMENT (this “Agreement”) is made as of
February 8, 2008, by and among PriceSmart, Inc. (“PriceSmart”), PSC, S.A.
(“PSC”), and Stewart Title Latin America (“Escrow Agent” and collectively with
PriceSmart and PSC, the “Parties” and each, a “Party”).

RECITALS

WHEREAS, PriceSmart, PSC and their affiliates are entering into that certain
Settlement Agreement and Release dated as of the date hereof (the “Master
Settlement Agreement”; all capitalized terms not defined herein shall have the
same meaning set forth in the Master Settlement Agreement) to enter into certain
transactions with regard to property interests, to provide for termination of
all of their relationships and agreements except as expressly set forth in the
Master Settlement Agreement, and to resolve their differences and settle and
compromise any and all claims of whatsoever kind or nature that may exist
between them, in accordance with and subject to the terms and conditions set
forth in the Master Settlement Agreement; and

WHEREAS, pursuant to the terms of the Master Settlement Agreement, PriceSmart
and PSC are required to make certain deposits into Escrow (as defined below) in
order to, among other things, facilitate the transactions contemplated in the
Master Settlement Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto do hereby agree as follows:

AGREEMENT

1. Opening of Escrow. PSC and PriceSmart hereby appoint the Escrow Agent to act
as such and authorize and instruct the Escrow Agent to deliver the monies and
documents deposited into escrow as herein provided, and the Escrow Agent agrees
to act as agent, subject to the terms and conditions set forth herein.
Contemporaneously with the execution of this Agreement, PriceSmart and PSC shall
open an escrow account (the “Escrow Account”) with Escrow Agent (the “Escrow”),
located at Stewart Title Latin America, 1990 Post Oak Boulevard, Suite 100,
Houston, Texas 77056, Attn: Christopher Hill, by delivering to Escrow Agent a
copy of this Agreement that has been executed by all parties other than Escrow
Agent. Escrow Agent will execute copies of this Agreement and promptly return
fully executed copies hereof to PriceSmart and PSC. Escrow shall be deemed open,
and Escrow Agent hereby agrees to hold, invest and disburse the funds deposited
with Escrow Agent pursuant to this Agreement (the “Escrow Funds”), in accordance
with the terms of this Agreement, upon Escrow Agent’s execution hereof. All wire
transfers to be made hereunder or pursuant to the Master Settlement Agreement
will be made to Comerica Bank, 2015 Manhattan Beach Boulevard, Redonda Beach,
California 90278-1205, ABA No. 111000753, SWIFT No. MNBDUS33, Account Name:
Stewart Title Latin America, Account No.: 18811066557, Reference: PriceSmart/PSC
Settlement, except that ONE MILLION AND NO/100 UNITED STATES DOLLARS (U.S.



--------------------------------------------------------------------------------

 

2. Closing of Escrow.

a. Corner Pad and Toy Store Pad. On or before the Effective Date, PriceSmart
shall select a notary who is reasonably acceptable to PSC (the “Managua Notary”)
and who shall be responsible for executing and filing, or causing to be filed,
the Managua Property Deeds and the Managua Easement Agreement with the Registrar
of the Public Registry of the Department of Managua in Nicaragua (the “Managua
Registry”) and with each other authority with which real property transfer
documents are customarily filed in the related jurisdiction. Upon selection, the
Managua Notary shall send a confirmation letter to PriceSmart, with a copy to
PSC and the Escrow Agent, acknowledging that such Managua Notary has reviewed
this Agreement and accepts the responsibilities of the Managua Notary set forth
herein. Contemporaneously with the Effective Date, the authorized
representatives of PriceSmart and PSC shall appear before the Managua Notary who
shall (i) execute the Managua Property Deeds and the Managua Easement Agreement
in the protocol book of the Managua Notary, (ii) issue a certified original
Public Deed of each of the Managua Property Deeds and the Managua Easement
Agreement as executed in the protocol book (each, a “Managua Testimonio”) and
(iii) file each Managua Testimonio with the Managua Registry. The Managua Notary
shall send to the Escrow Agent a legalized copy of each Managua Testimonio with
its corresponding copy of the presentation slip for registration before the
Managua Registry. The Managua Notary, on behalf of PSC and PriceSmart, shall be
responsible for communicating with the appropriate governmental officials from
time to time on the progress of all necessary governmental approvals. Upon
receipt by the Managua Notary of the recorded Managua Property Deeds and the
recorded Managua Easement Agreement (or the deed that contains the Managua
Easement Agreement), in each case, with the proper corresponding registration
annotation on the document and sealed by the Managua Registry, providing
official confirmation that title to the Corner Pad and the Toy Store Pad has
been transferred to PSC and that the easement rights under the Managua Easement
Agreement have been granted to PriceSmart, the Managua Notary shall have two
(2) Business Days to provide legalized copies of the Managua Property Deeds and
the Managua Easement Agreement (or the deed that contains the Managua Easement
Agreement) to the Escrow Agent and simultaneously to PriceSmart the original
Testimonio of the Managua Easement Agreement and legalized copies of the Managua
Property Deeds, and to PSC the original Testimonios of the Managua Property
Deeds and a legalized copy of the Managua Easement Agreement. Within two
(2) Business Days of Escrow Agent’s receipt of the legalized copies of the
recorded Managua Property Deeds and the recorded Managua Easement Agreement (or
the deed that contains the Managua Easement Agreement) and provided that
PriceSmart and PSC have delivered to Escrow Agent the information necessary for
Escrow Agent to do so, Escrow Agent hereby agrees to prepare and deliver to
PriceSmart and PSC an estimated closing statement (the “Managua Closing
Statement”) for review and approval, which shall set forth the

 

  2  



--------------------------------------------------------------------------------

costs payable under Section 2.5 of the Master Settlement Agreement and the
prorations and credits provided for herein (and PriceSmart and PSC shall
cooperate and deliver such information as Escrow Agent shall reasonably request
in order to prepare the same). Except as otherwise provided herein, any revenue
or expense amount which cannot be ascertained with certainty as of the Managua
Closing (as defined below) shall be tentatively prorated on the basis of
PriceSmart’s and PSC’s reasonable estimates of such amount. Each Party shall
notify Escrow Agent within two (2) Business Days after its receipt of such
Managua Closing Statement of any items which it disputes, and the Parties shall
attempt in good faith to reconcile differences not later than one (1) Business
Day before the Managua Closing. The Managua Closing shall not occur until such
disputes have been reconciled. Subject to the immediately preceding sentence,
the disbursement of all funds and documents contemplated herein relating to the
Corner Pad, the Toy Store Pad and the Managua Easement Agreement (or the deed
containing the Managua Easement Agreement) (the “Managua Closing”) shall occur
within seven (7) Business Days of Escrow Agent’s receipt of the legalized copies
of the recorded Managua Property Deeds and the recorded Managua Easement
Agreement (or the deed containing the Managua Easement Agreement).

b. Zapote Property. On or before the Effective Date, PriceSmart and PSC shall
select two (2) notaries (the “Costa Rica Notaries”) who shall jointly be
responsible for executing and filing, or causing to be filed, the Transfer of
Beneficial Interest with the Registrar of the Public Registry of the Republic of
Costa Rica (the “Costa Rica Registry”) and with each other authority with which
real property transfer documents are customarily filed in the related
jurisdiction. Upon selection, the Costa Rica Notaries shall send a confirmation
letter to PriceSmart, with a copy to PSC and the Escrow Agent, acknowledging
that such Costa Rica Notaries have reviewed this Agreement and accept their
responsibilities set forth herein. Contemporaneously with the Effective Date,
the authorized representatives of PriceSmart and PSC shall appear before the
Costa Rica Notaries who shall (i) execute the Transfer of Beneficial Interest in
the protocol book of the Costa Rica Notaries, (ii) issue a certified original
Public Deed of the Transfer of Beneficial Interest as executed in the protocol
book (the “Costa Rica Testimonio”) and (iii) file the Costa Rica Testimonio with
the Costa Rica Registry. Any of the Costa Rica Notaries shall send to the Escrow
Agent a legalized copy of the Costa Rica Testimonio with its corresponding copy
of the presentation slip for registration before the Costa Rica Registry. The
Costa Rica Notaries, on behalf of PSC and PriceSmart, shall be responsible for
communicating with the appropriate governmental officials from time to time on
the progress of all necessary governmental approvals. Upon receipt by the Costa
Rica Notaries of the recorded Transfer of Beneficial Interest with the proper
corresponding registration annotation on the document and sealed by the Costa
Rica Registry, providing official confirmation of the acceptance of the Transfer
of Beneficial Interest, either of the Costa Rica Notaries shall immediately
provide legalized copies of the Transfer of Beneficial Interest to the Escrow
Agent and simultaneously to PriceSmart the original Costa Rica Testimonio, and
to PSC a legalized copy of the Transfer of Beneficial Interest. Within two
(2) Business Days of Escrow Agent’s receipt of the legalized copies of the
recorded Transfer of Beneficial Interest and provided that PriceSmart and PSC
have delivered to Escrow Agent the information necessary for Escrow Agent to do
so, Escrow Agent hereby agrees to prepare and deliver to PriceSmart and PSC an
estimated closing statement (the “Zapote Closing Statement”) for review and
approval, which shall set forth the costs payable under Section 2.6 of the
Master Settlement Agreement and the prorations and credits provided for herein
(and PriceSmart and PSC shall cooperate and deliver

 

3



--------------------------------------------------------------------------------

such information as Escrow Agent shall reasonably request in order to prepare
the same). Except as otherwise provided herein, any revenue or expense amount
which cannot be ascertained with certainty as of the Zapote Closing (as defined
below) shall be tentatively prorated on the basis of PriceSmart’s and PSC’s
reasonable estimates of such amount. Each Party shall notify Escrow Agent within
two (2) Business Days after its receipt of such Zapote Closing Statement of any
items which it disputes, and the parties shall attempt in good faith to
reconcile differences not later than one (1) Business Day before the Zapote
Closing. The Zapote Closing shall not occur until such disputes have been
reconciled. Subject to the immediately preceding sentence, the disbursement of
all funds and documents contemplated herein relating to the Transfer of
Beneficial Interest (the “Zapote Closing”) shall occur within seven (7) Business
Days of Escrow Agent’s receipt of the legalized copies of the recorded Transfer
of Beneficial Interest. Upon the Zapote Closing, the Escrow Agent is hereby
authorized to deliver from the Subescrow Account the Zapote Property Purchase
Price, adjusted for any and all prorations, to the account designated in wiring
instructions provided by PSC (but located in the country of Costa Rica).

3. Deposits.

a. Zapote Property. Pursuant to Section 2.6(c) of the Master Settlement
Agreement, contemporaneously with the Effective Date, PriceSmart shall deposit
into the Subescrow Account the sum of ONE MILLION AND NO/100 UNITED STATES
DOLLARS (U.S. $1,000,000.00) (the “Zapote Property Purchase Price”), and Escrow
Agent shall deliver such sum to PSC upon the Zapote Closing pursuant to
Section 2b. above.

b. Lease Terminations. Pursuant to Section 2.6(d) of the Master Settlement
Agreement, contemporaneously with the Effective Date, PriceSmart shall deposit
into the Escrow the sum of TWO HUNDRED FIFTY THOUSAND AND NO/100 UNITED STATES
DOLLARS (U.S. $250,000.00), and Escrow Agent shall deliver such sum in
accordance with Section 2.6(f) of the Master Settlement Agreement as follows:

(1) If the Zapote Lease with the car dealership has been terminated and the
premises leased thereunder have been vacated and surrendered in accordance with
Sections 2.6(d) and (e) of the Master Settlement Agreement, then on or before
twelve (12) months after the Effective Date of the Master Settlement Agreement,
PSC may provide a written demand upon the Escrow Agent (which shall be given
simultaneously to PriceSmart) to release to PSC ONE HUNDRED TWENTY-FIVE THOUSAND
AND NO/100 UNITED STATES DOLLARS (U.S.$125,000.00) of the Zapote Escrow Amount
(the “Car Dealership Amount”), Unless PriceSmart provides to the Escrow Agent,
within five (5) Business Days after receipt of such demand from PSC (the “Car
Dealership Objection Period”), a written statement from either (at PriceSmart’s
option) Edgar Zurcher Gurdian or an accountant from one of Price
WaterhouseCoopers, KPMG International or Deloitte and Touche stating that either
the Zapote Lease with the car dealership has not been terminated or that the
premises leased thereunder have not been vacated and surrendered in accordance
with Sections 2.6(d) and (e) of the Master Settlement Agreement, together with a
reasonably detailed explanation of the actions still to be taken to satisfy the
foregoing conditions, then the Escrow Agent shall release the Car Dealership
Amount to PSC, subject to the provisions of Section 3b.(3) below. If PriceSmart
timely provides to the Escrow Agent such statement from Mr. Zurcher or an

 

4



--------------------------------------------------------------------------------

accountant from one of the above-referenced firms, the Escrow Agent shall hold
the Car Dealership Amount in Escrow, and the procedures set forth above shall
again be applicable (i.e., PSC may send a second demand after curing any issues
raised by Mr. Zurcher or such accountant, with the same procedure set forth
above applying to such second demand). In the event (A) PSC does not provide
such written demand upon the Escrow Agent on or before twelve (12) months after
the Effective Date of the Master Settlement Agreement or (B) PSC does timely
provide such written demand upon the Escrow Agent, but such demand is disputed
by PriceSmart by timely delivering to the Escrow Agent a written statement from
Mr. Zurcher or an accountant as provided above and such disputed items are not
cured prior to that date that is twelve (12) months after the Effective Date of
the Master Settlement Agreement, then the Escrow Agent shall release to
PriceSmart the Car Dealership Amount.

(2) If the Zapote Lease with the restaurant has been terminated and the premises
leased thereunder have been vacated and surrendered in accordance with Sections
2.6(d) and (e) of the Master Settlement Agreement, then on or before thirty-six
(36) months after the Effective Date of the Master Settlement Agreement, PSC may
provide a written demand upon the Escrow Agent (which shall be given
simultaneously to PriceSmart) to release to PSC ONE HUNDRED TWENTY-FIVE THOUSAND
AND NO/100 UNITED STATES DOLLARS (U.S. $125,000.00) of the Zapote Escrow Amount
(the “Restaurant Amount”). Unless PriceSmart provides to the Escrow Agent,
within five (5) Business Days after receipt of such demand from PSC (the
“Restaurant Objection Period”), a written statement from either (at PriceSmart’s
option) Edgar Zurcher Gurdian or an accountant from one of
PriceWaterhouseCoopers, KPMG International or Deloitte and Touche stating that
either the Zapote Lease with the restaurant has not been terminated or that the
premises leased thereunder have not been vacated and surrendered in accordance
with Sections 2.6(d) and (e) of the Master Settlement Agreement, together with a
reasonably detailed explanation of the actions still to be taken to satisfy the
foregoing conditions, then the Escrow Agent shall release the Restaurant Amount
to PSC, subject to the provisions of Section 3b.(3) below. If PriceSmart timely
provides to the Escrow Agent such statement from Mr. Zurcher or an accountant
from one of the above-referenced firms, the Escrow Agent shall hold the
Restaurant Amount in Escrow and the procedures set forth above shall again be
applicable (i.e., PSC may send a second demand after curing any issues raised by
Mr. Zurcher or such accountant, with the same procedure set forth above applying
to such second demand). In the event (A) PSC does not provide such written
demand upon the Escrow Agent on or before thirty-six (36) months after the
Effective Date of the Master Settlement Agreement or (B) PSC does timely provide
such written demand upon the Escrow Agent, but such demand is disputed by
PriceSmart by timely delivering to the Escrow Agent a written statement from
Mr. Zurcher or an accountant as provided above and such disputed items are not
cured prior to that date that is thirty-six (36) months after the Effective Date
of the Master Settlement Agreement, then the Escrow Agent shall release to
PriceSmart the Restaurant Amount. The Parties intend that PSC will be paid
(a) the Car Dealership Amount only if the Zapote Lease with the car dealership
has been terminated and the premises leased thereunder have been vacated and
surrendered in accordance with Sections 2.6(d) and (e) of the Master Settlement
Agreement on or before twelve (12) months after the Effective Date of the Master
Settlement Agreement and (b)

 

  5  



--------------------------------------------------------------------------------

the Restaurant Amount only if the Zapote Lease with the restaurant has been
terminated and the premises leased thereunder have been vacated and surrendered
in accordance with Sections 2.6(d) and (e) of the Master Settlement Agreement on
or before thirty-six (36) months after the Effective Date of the Master
Settlement Agreement.

(3) Notwithstanding anything to the contrary contained in this Section 3.b, if
after the Zapote Closing the tenants under either or both of the Zapote Leases
fail to pay any rent or other amounts due (the “default amounts”) under the
respective lease prior to the earlier of the termination date of such lease or
the respective dates set forth in Sections 3b.(1) or 3b.(2) above, then any
payments of the Zapote Escrow Amount due to PSC under this Section 3.b will be
reduced by the default amounts with respect to such lease, and such default
amounts shall be paid by the Escrow Agent to PriceSmart. During each of the Car
Dealership Objection Period and the Restaurant Objection Period, as applicable,
if such default amounts exist, PriceSmart may provide to the Escrow Agent
written notice (which notice shall simultaneously be delivered to PSC) of such
default amounts for the applicable Zapote Lease. Upon receipt of such notice,
the Escrow Agent shall immediately release and disburse the default amount to
PriceSmart, without requiring further confirmation from PSC.

(4) Termination of Certain Agreements. Pursuant to Section 2.7(b) of the Master
Settlement Agreement, contemporaneously with the Effective Date, PriceSmart
shall deposit into the Escrow Account THREE MILLION ONE HUNDRED FIFTY THOUSAND
AND NO/100 UNITED STATES DOLLARS (U.S. $3,150,000) (the “Miscellaneous Escrow
Funds”). PSC may provide a written demand upon the Escrow Agent (which shall be
given simultaneously in writing to PriceSmart with copies of all attachments),
attaching (A) an Order Terminating Arbitration With Prejudice (or other
applicable documents resulting in the Arbitrations having been dismissed with
prejudice) that has been executed and issued by the applicable forum with
respect to both of the Arbitrations, (B) an Order of Dismissal With Prejudice
(or other applicable documents resulting in the Preliminary Injunction Action
having been dismissed with prejudice) that has been executed and issued by the
applicable forum with respect to the Preliminary Injunction Action, and (C) an
Order of Dismissal of Appeal With Prejudice (or other applicable documents
resulting in the Appeal having been dismissed with prejudice) that has been
executed and issued by the applicable forum with respect to the Appeal, to
release to PSC TWO MILLION ONE HUNDRED ELEVEN THOUSAND THREE HUNDRED NINETY-FIVE
AND NO/100 UNITED STATES DOLLARS (U.S. $2,111,395) of the Miscellaneous Escrow
Funds to the account designated in wiring instructions provided by PSC (but
located within the country of Panama), with the remaining ONE MILLION
THIRTY-EIGHT THOUSAND SIX HUNDRED FIVE AND NO/100 UNITED STATES DOLLARS (U.S.
$1,038,605) of the Miscellaneous Escrow Funds being released to PSC to that
certain account with BBVA Miami Branch, One Biscayne Tower, 2 South Biscayne
Boulevard, Suite 3301, Miami, Florida 33131, ABA: 0660-10607, Swift Code:
BBVAUS3M, Para la Cuenta Numero: 26010, De: Zurcher, Montoya & Zurcher, S.A.);
unless PriceSmart provides to the Escrow Agent, within five (5) Business Days
after receipt of such demand from PSC, a written objection, which objection must
be based upon (A) an Order Terminating Arbitration With Prejudice (or other
applicable documents resulting in the Arbitrations having been dismissed with



--------------------------------------------------------------------------------

prejudice) not having been executed and issued by the applicable forum with
respect to one or more of the Arbitrations, (B) an Order of Dismissal With
Prejudice (or other applicable documents resulting in the Preliminary Injunction
Action having been dismissed with prejudice) not having been executed and issued
by the applicable forum with respect to the Preliminary Injunction Action and/or
(C) an Order of Dismissal of Appeal With Prejudice (or other applicable
documents resulting in the Appeal having been dismissed with prejudice) not
having been executed and issued by the applicable forum with respect to the
Appeal, then the Escrow Agent shall release the Miscellaneous Escrow Funds to
PSC; if PriceSmart timely provides to the Escrow Agent such written notice of
objection, the Escrow Agent shall hold the Miscellaneous Escrow Funds in Escrow
and the procedure set forth above shall again be applicable (i.e., PSC may
provide a second demand after curing any issues raised by PriceSmart, with the
same confirmation procedure set forth above applying to such second demand); in
the event (A) PSC does not provide such written demand upon the Escrow Agent on
or before December 31, 2008 or (B) PSC does timely provide such written demand
upon the Escrow Agent, but such demand is disputed by PriceSmart by timely
delivering to the Escrow Agent a written notice of objection and such disputed
items are not cured on or before December 31, 2008, then the Escrow Agent shall
release to PriceSmart the Miscellaneous Escrow Funds. Notwithstanding the
foregoing, in connection with the current proceedings in Panama, as a condition
to obtaining a release of the Miscellaneous Escrow Funds, PSC only needs to
deliver a properly executed and notarized Quitclaim Agreement in the form
attached to the Master Settlement Agreement as Exhibit C.

c. Smart Points Balance Amount. Pursuant to Section 2.7(c) of the Master
Settlement Agreement, contemporaneously with the Effective Date, PSC shall
deposit into the Escrow the sum of ONE HUNDRED EIGHTY-EIGHT THOUSAND TWENTY-SIX
AND 63/100 UNITED STATES DOLLARS (U.S. $188,026.63) (the “Smart Points Balance
Amount”). PriceSmart may provide at anytime until May 31, 2008 a written demand
upon the Escrow Agent (which shall be given simultaneously to PSC, together with
an invoice and the original of the Smart Checks or vouchers) to release to
PriceSmart an amount equal to the amount of vouchers redeemed by PriceSmart
after October 31, 2007 and through May 1, 2008 and which have not been
previously reimbursed by PSC to PriceSmart (the “Smart Points Claim Amount”). In
addition, such demand may include a claim for reimbursement from the Smart
Points Balance Amount equal to the damages incurred by PriceSmart due to a
breach by PSC of any of its representations or warranties set forth in
subsection 2.7(c) of the Master Settlement Agreement (the “Offset Damages
Amount”). Any such demand by PriceSmart for the Offset Damages Amount shall be
accompanied by evidence of the breach by PSC of such representations or
warranties. Unless PSC provides to the Escrow Agent, within five (5) Business
Days after receipt of such demand from PriceSmart (the “Smart Balance Objection
Period”), a written statement from an accountant from one of Price
WaterhouseCoopers, KPMG International or Deloitte and Touche stating that
PriceSmart’s claim is inaccurate, together with a reasonably detailed
explanation of the reasons such claim is inaccurate, then the Escrow Agent shall
release the Smart Points Claim Amount plus the Offset Damages Amount to
PriceSmart. If PSC timely provides to the Escrow Agent such statement from one
of the above-referenced firms, the Escrow Agent shall hold the Smart Points
Balance Amount in Escrow and the procedures set forth above shall again be
applicable (i.e., PriceSmart may send a second demand after curing any issues
raised by such accountant, with the same procedure set forth above

 

  7  



--------------------------------------------------------------------------------

applying to such second demand). In the event (A) PriceSmart does not provide
such written demand upon the Escrow Agent on or before May 31, 2008 or
(B) PriceSmart does timely provide such written demand upon the Escrow Agent,
but such demand is disputed by PSC by timely delivering to the Escrow Agent a
written statement from an accountant as provided above and such disputed items
are not cured on or before May 31, 2008, then the Escrow Agent shall release to
PSC the Smart Points Balance Amount. Any remaining balance of the Smart Points
Balance Amount after the payment of the Smart Points Claim Amount plus the
Offset Damages Amount to PriceSmart shall be released immediately by the Escrow
Agent to PSC.

d. Termination of Warehouse Rights. Pursuant to Section 2.9(b) of the Master
Settlement Agreement, contemporaneously with the Effective Date, PriceSmart
shall deposit into the Escrow TWO MILLION AND NO/100 UNITED STATES DOLLARS (U.S.
$2,000,000.00) (the “Branch Lease Escrow Amount”). (i) PSC may provide a written
demand upon the Escrow Agent within three (3) Business Days after that date that
is sixty (60) days after the Effective Date (which shall be given simultaneously
to PriceSmart) confirming that all the Branch Leases governing warehouse site(s)
have been terminated and the premises leased thereunder have been vacated and
surrendered with all of PSC’s property and fixtures removed in a reasonable
manner by sixty (60) days after the Effective Date, and requesting the release
of the Branch Lease Escrow Amount less the sum of ONE HUNDRED THOUSAND AND
NO/100 UNITED STATES DOLLARS (U.S. $100,000.00) (such remainder being referred
to as the “Termination Amount”) to PSC, to the account designated in wiring
instructions provided by PSC (but located within the country of Panama); unless
PriceSmart provides to the Escrow Agent, within five (5) Business Days after
receipt of such demand from PSC, a written statement from either (at
PriceSmart’s option) Edgar Zurcher Gurdian or an accountant from one of
PriceWaterhouseCoopers, KPMG International or Deloitte and Touche stating that
either any of such Branch Leases have not been vacated or that any of such
premises have not been surrendered with all of PSC’s property and fixtures
removed in a reasonable manner, together with a reasonably detailed explanation
of the actions still to be taken to satisfy the foregoing condition, then the
Escrow Agent shall release the Termination Amount from the Branch Lease Escrow
Amount to PSC; if PriceSmart timely provides to the Escrow Agent such statement
from Mr. Zurcher or an accountant from one of the above-referenced firms, the
Escrow Agent shall hold the Termination Amount in Escrow and the procedures set
forth above shall again be applicable (i.e., PSC may send a second demand after
curing any issues raised by Mr. Zurcher or such accountants, with the same
procedure set forth above applying to such second demand), and (ii) in the event
that (A) PSC does not provide written demand to the Escrow Agent within three
(3) Business Days after that date that is sixty (60) days after the Effective
Date confirming that all Branch Leases have been terminated and the premises
leased thereunder have been vacated and surrendered within sixty (60) days after
the Effective Date with all of PSC’s property and fixtures removed in a
reasonable manner or (B) PSC does timely provide such written demand upon the
Escrow Agent, but such demand has been disputed by PriceSmart by timely
delivering to the Escrow Agent a written statement from Mr. Zurcher or such
accountant, as provided above and such disputed items are not cured prior to
that date that is sixty (60) days after the Effective Date, the Escrow Agent
shall release the Branch Lease Escrow Amount to PriceSmart. Notwithstanding the
immediately preceding sentence, if PSC has caused its property and fixtures to
be substantially removed within sixty (60) days after the Effective Date, but
PriceSmart has provided a written statement from either Mr. Zurcher or an
accountant from one of the above-referenced accounting firms as provided above
based solely on there being some minor items

 

  8  



--------------------------------------------------------------------------------

that have not yet been removed, then PSC shall have until five (5) Business Days
after the giving to PSC of such written statement to cure such minor items and
to submit another demand for release of the Termination Amount (and the
procedures set forth above shall again be applicable, but there will be no
further cure periods after the expiration of such five (5) Business Day period).
In addition, the Parties agree that PSC shall not be required to remove items
that would be unreasonable to remove, such as, by example only, electrical
outlets installed in the floor of the premises. If the Termination Amount is
released to PSC as provided above, the remaining amount of ONE HUNDRED THOUSAND
AND NO/100 UNITED STATES DOLLARS (U.S. $100,000.00) shall be held by the Escrow
Agent and can be drawn on by PriceSmart (by notice to the Escrow Agent, with
such notice being simultaneously given to PSC), to pay costs incurred by
PriceSmart to return any of the premises to the condition required by the
applicable Branch Leases. The Escrow Agent shall immediately release to
PriceSmart any such amounts set forth in a demand letter from PriceSmart,
without requiring further confirmation from PSC. If PriceSmart has not made
demand for payment of any such amount within thirty (30) days after release of
the Termination Amount to PSC, then any portion of such amount for which
PriceSmart has not made such demand shall be released to PSC after the
expiration of such thirty (30) day period.

e. Put Agreement. Pursuant to Section 2.10 of the Master Settlement Agreement,
PriceSmart and PSC are executing and depositing contemporaneously herewith the
executed but undated Put Agreement into Escrow. Escrow Agent hereby agrees to
hold such Put Agreement, or take any action required with regard to such Put
Agreement, in accordance with the terms and conditions of Section 2.10 of the
Master Settlement Agreement. Upon release of the executed counterparts of the
Put Agreement pursuant to Section 2.10 of the Master Settlement Agreement, the
Escrow Agent shall promptly deliver an original, fully executed Put Agreement to
PSC and to PriceSmart.

g. Escrow Accounts. The Escrow Funds shall be invested by Escrow Agent in
interest-bearing accounts, which accounts may be withdrawn immediately upon
demand and do not carry any early withdrawal penalties or other monetary
penalties or charges. For tax purposes, any interest or other income earned with
respect to the Escrow Funds shall be deemed the property of PriceSmart pursuant
to the terms of the Master Settlement Agreement and this Agreement and shall be
credited and paid to PriceSmart.

4. Costs and Prorations.

a. Closing Costs and Escrow Fees. Upon the Managua Closing and the Zapote
Closing, except as otherwise provided herein, PriceSmart and PSC shall each pay
to Escrow Agent one-half (1/2) of all closing costs in connection with the
applicable transfer including, without limitation, Escrow fees, registry fees
and notary fees. All other costs or expenses in connection with the transfer of
the Corner Pad, the Toy Store Pad and the Zapote Property (the “Properties”) not
otherwise provided for in this Agreement shall also be shared by PriceSmart and
PSC on a 50-50 basis. If there are excess funds left in Escrow after both the
Managua Closing and Zapote Closing and the consummation of all other duties of
Escrow Agent herein, then Escrow Agent shall reimburse to PriceSmart and PSC, as
applicable based upon the Party that overpaid funds into Escrow, the overage
within ninety (90) days of the Managua Closing, the Zapote Closing or the
consummation of all other duties of Escrow Agent herein, whichever is later.

 

  9  



--------------------------------------------------------------------------------

b. Transfer Taxes. Notwithstanding the foregoing Section 4a., PriceSmart and PSC
will equally split and pay all transfer taxes payable in connection with the
conveyances of real property interests pursuant to the Master Settlement
Agreement. PriceSmart and PSC acknowledge and agree that neither is providing
any advice of any kind to the other concerning taxes or any matters related
thereto, and that, except as provided above, each Party is solely responsible
for all and any taxes applicable to that Party based on, relating to or arising
out of any of the matters addressed or referred to in this Agreement and the
Master Settlement Agreement.

c. Zapote Title Fees. If PriceSmart elects to obtain a policy of title
insurance, PriceSmart, as transferee of the Zapote Property, shall bear the cost
of the premium which would be required for a policy of title insurance insuring
PriceSmart in the amount of the Zapote Property Purchase Price.

d. Prorations. All income and expenses for the applicable Property shall be
apportioned on an accrual basis and paid through Escrow as of the day of the
Managua Closing or the Zapote Closing, as applicable, as if the applicable
transferee were vested with title to such Property during the entire day upon
which the Managua Closing or Zapote Closing, as applicable, occurs. Such
prorated items include without limitation, the following:

(1) Taxes and Assessments. All current real property taxes and all payments and
assessments on the Properties shall be prorated through Escrow between the
applicable transferor and the applicable transferee, based upon the latest
available tax information, using the customary escrow procedures, as of the day
of the Managua Closing or the Zapote Closing, as applicable. Any taxes levied
upon the Corner Pad or the Toy Store Pad applicable to the period prior to the
Managua Closing shall be paid by PriceSmart. From and after the Managua Closing,
PSC shall pay any such taxes levied upon the Corner Pad or the Toy Store Pad.
Any taxes levied upon the Zapote Property applicable to the period prior to the
Zapote Closing shall be paid by PSC. From and after the Zapote Closing,
PriceSmart shall pay any such taxes levied upon the Zapote Property. To the
extent any taxes are levied upon a Property as part of a larger tax parcel, with
respect to prorations, the applicable transferor shall pay the taxes for the
period prior to the applicable closing. From and after the applicable closing,
the applicable transferee shall pay such portion of the taxes levied upon the
land and improvements that are attributable to its Property. Such portion of the
taxes levied upon the land (the “Land Tax”) shall be calculated by multiplying
the total amount of such Land Tax by a fraction, the numerator of which shall
equal the area of land occupied by such Property and the denominator of which
shall equal the entire area of land within the tax parcel. Such portion of the
taxes levied upon the improvements on the Property (the “Building Tax”) shall be
as separately apportioned in the tax bill or, if not separately apportioned,
then such Building Tax shall be calculated by multiplying the total amount of
such Building Tax by a fraction, the numerator of which shall equal the square
meters occupied by such improvements upon the Property and the denominator of
which shall equal the square meters of all of the improvements within the tax
parcel. From and after the applicable

 

10



--------------------------------------------------------------------------------

closing, until such Property shall become a separate tax parcel, the applicable
transferee shall pay to the applicable transferor, at least thirty (30) days
before any real property taxes and all payments and assessments become due and
payable, such portion, as calculated pursuant to this paragraph, of the Land Tax
and the Building Tax attributable to its Property.

(2) Existing Agreements. All amounts payable under any existing agreements
(other than “Tenant Leases” (as defined below)) shall be prorated, and as to
each service provider, operating expenses payable or paid to such service
provider in respect to the billing period of such service provider in which the
Managua Closing or the Zapote Closing, as applicable, occurs (the “Current
Billing Period”), shall be prorated on a per diem basis based upon the number of
days in the Current Billing Period prior to the applicable closing (which shall
be allocated to the applicable transferor) and the number of days in the Current
Billing Period from and after the applicable closing (which shall be allocated
to the applicable transferee), and assuming that all charges are incurred
uniformly during the Current Billing Period. If actual bills for the Current
Billing Period are unavailable as of the Managua Closing or Zapote Closing, as
applicable, then such proration shall be made on an estimated basis upon the
most recently issued bills, subject to readjustment upon receipt of actual
bills, but in no event later than ninety (90) days after the applicable closing.

(3) Rents. All rentals and other tenant charges and reimbursements (“Rents”)
received in respect of the month in which the Managua Closing or Zapote Closing,
as applicable, occurs (the “Current Month”), in connection with any leases in
effect on a Property (the “Tenant Leases”) as of the applicable closing, shall
be prorated on a per diem basis based upon the number of days in the Current
Month prior to the Managua Closing or Zapote Closing, as applicable (which shall
be allocated to the applicable transferor) and the number of days in the Current
Month from and after the Managua Closing or Zapote Closing, as applicable (which
shall be allocated to the applicable transferee). If any Rents shall be due but
unpaid as of the Managua Closing or the Zapote Closing, as applicable, then the
next payment of Rents by such tenant shall be applied, first, to the payment of
such past due Rents. If past due Rents exist and the applicable transferee
collects any Rents for the Corner Pad, the Toy Store Pad or the Zapote Property,
as applicable, following the Managua Closing or Zapote Closing, as applicable,
such transferee shall, within ten (10) days after the receipt thereof, deliver
to the transferor such amount of the Rents received equal to the amount of such
past due Rents.

(4) Payment Obligation. If, after computation of the prorations and other
adjustments set forth above in this subsection 4, either the Managua Closing
Statement or the Zapote Closing Statement shows that either Party must deposit
additional funds into Escrow, such Party shall promptly deposit into Escrow the
amount of such additional funds.

(e) Security Deposits. The transferee of a Property shall receive a credit at
the Managua Closing or Zapote Closing, as applicable, for the current balance of
the security deposits, if any, held by the transferor under the applicable
Tenant Leases, and upon such closing, the applicable transferee shall assume
full responsibility for all security deposits under the Tenant Leases.

 

  11  



--------------------------------------------------------------------------------

5. Notices. All notices, requests, demands, claims and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when received if personally delivered;
when transmitted if transmitted by confirmed facsimile with a copy sent by
another means specified herein; the Business Day after it is sent, if sent for
next day delivery to a domestic address by recognized overnight delivery service
(e.g., Federal Express); and five (5) Business Days after the date mailed by
certified or registered mail, postage prepaid, if sent by certified or
registered mail, return receipt requested. In each case notice shall be sent to:

 

If to PriceSmart:   

PriceSmart, Inc.

  

9740 Scranton Road

  

San Diego, California 92121-1745

Attn: General Counsel

Telephone: (858) 404-8821

  

Fax: (858) 404-8828

with a copy to:   

Latham & Watkins LLP

  

600 West Broadway, Suite 1800

San Diego, California 92101-3375

Attn: Robert Burwell

  

Telephone: (619) 236-1234

  

Fax: (619) 696-7419

If to PSC:   

PSC, S.A.

  

3191 Coral Way, Suite 801

Miami, Florida 33145

Attn: Francisco Martinez

Fax: (305) 461-9632

with a copy to:   

Hunton and Williams

  

1111 Brickell Avenue, Suite 2500

Miami, Florida 33131

  

Attn: Fernando Alonso

  

Fax: (305) 810-2460

If to Escrow Agent:   

Stewart Title Latin America

  

1990 Post Oak Boulevard, Suite 100

Houston, Texas 77056

  

Attn: Christopher Hill

 

12



--------------------------------------------------------------------------------

with a copy to:

  

Stewart Title Latin America

  

Av. 11 calles 13-15, Edificio Teral II

  

Barrio Amon, San Jose, Costa Rica

  

Attn: Orlando Lopez

  

Fax: (506) 222-7936

or to such other place and with such other copies as each of the Parties may
designate as to itself by written notice to the others (in accordance with this
Section 5).

6. Complete Agreement. This Agreement, together with the Master Settlement
Agreement and its exhibits, is intended by the Parties as a final and complete
expression of their agreement and understanding with respect to its subject
matter. Except to the extent expressly agreed herein with respect to the
continued obligations of the Parties under other agreements, this Agreement,
together with the Master Settlement Agreement and its exhibits, constitutes the
complete Agreement between the Parties and supersedes all prior or
contemporaneous agreements or representations, written or oral, concerning the
subject matter of this Agreement, and no other act, document, usage or custom
shall be deemed to amend or modify this Agreement. The terms of this Agreement
are contractual, and may not be changed, modified, altered, interlineated, or
supplemented, except by agreement in writing signed by the Party against whom
enforcement of the change, modification, alteration, interlineation, or
supplementation is sought. Nor may any covenant, representation, warranty, or
other provision hereof be waived, except by agreement in writing signed by the
Party against whom enforcement of the waiver is sought. No Party has made any
representations upon which any other Party has relied that are not contained in
this Agreement. The Parties acknowledge to one another that no promise,
inducement or agreement not contained herein has been expressed or made to any
of them in connection with this Agreement.

7. No Assignment. The Parties expressly represent and warrant that they have not
assigned or transferred to any person, firm, corporation, partnership,
association, or other entity whatsoever any or all of the rights, duties, or
obligations embodied or released in this Agreement.

8. Counterparts. The Parties agree that this Agreement may be executed in
counterparts, and deliveries of this Agreement and the documents to be executed
hereunder may be made by facsimile transmission or by email bearing the
signature(s) of the Parties and showing proper notarials, if applicable.
Facsimile transmissions and email transmissions of executed copies of this
Agreement and the documents to be executed concurrently herewith shall have the
same effect as originals. In the event of delivery by facsimile transmission or
by email, the Parties will promptly follow up with delivery of originals.
Notwithstanding the foregoing, all documents required to be originally executed
and/or notarized in the applicable jurisdiction must be delivered as originals.

9. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced as a result of any rule of law or public
policy, all other terms and other provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any Party. Upon such determination that any term or other

 

   13   



--------------------------------------------------------------------------------

provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the greatest extent
possible.

10. Specific Performance; Applicable Law, Arbitration, and Forum Selection.

a. Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that each other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in the United States
District Court for the Southern District of Florida or in any State court
located in the County of Miami-Dade, in addition to and without prejudice to any
other remedy to which it may be entitled, at law or in equity. For the avoidance
of doubt, the Parties acknowledge and agree that only the remedies of injunctive
relief and specific performance can be sought in court, and that with respect to
all other rights and remedies, for breach of this Agreement or otherwise, their
sole and exclusive remedy will be final and binding arbitration as set forth
below.

b. Applicable Law, Arbitration, and Forum Selection. THIS AGREEMENT AND THE
RIGHTS, DUTIES, AND OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT SHALL BE
INTERPRETED, CONSTRUED, PERFORMED, AND ENFORCED IN ACCORDANCE WITH AND SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF FLORIDA. To the fullest extent permitted by
applicable law, each Party agrees that all disputes and claims, nothing excepted
save as set forth in Section 10a. above, concerning the validity,
interpretation, scope, enforceability, performance, termination and/or breach of
this Agreement (“Disputes”) shall be referred for final and binding resolution
to arbitration in Miami, Florida, U.S.A., under the UNCITRAL Rules (“Rules”) as
administered by the American Arbitration Association. The Parties hereby agree
that arbitration hereunder shall, save as set forth in Section 10a., be the
Parties’ exclusive remedy and that the arbitration decision and award, if any,
shall be final and binding upon, and enforceable against, the Parties, and may
be confirmed by the judgment of a court of competent jurisdiction. In the event
of any conflict between the Rules and this Section, this Section shall govern.
Nothing contained in this Section 10 shall be read to compel a Party seeking
injunctive relief and/or specific performance to file an action in court, and
any Party wishing to seek such relief may equally do so in arbitration, pursuant
to the terms hereof, should it choose and should arbitration provide the
particular remedy sought.

c. Escrow Agent Performance. The Escrow Agent shall not be liable for anything
that it may do or refrain from doing in connection herewith except its own
negligence or misconduct. The Escrow Agent is not responsible or liable in any
manner whatsoever for the sufficiency, correctness, genuineness or validity of
the subject matter of any escrow established pursuant to this Agreement, or any
documents, instructions or directions received by the Escrow Agent hereunder;
and the undersigned Parties agree to indemnify, protect, defend and hold the
Escrow Agent harmless from all losses, costs, damages, liabilities, expenses,
and attorneys’ fees suffered or incurred by the Escrow Agent as a result of any
and all claims asserted against the Escrow Agent with respect to any act or
omission by the Escrow Agent taken in good faith in

 

   14   



--------------------------------------------------------------------------------

any and all matters covered by this Escrow Agreement in accordance with the
instructions or directions set forth herein, except as caused by the Escrow
Agent’s negligence or misconduct. In the event any dispute arises with regard to
these funds that are the subject of the Escrow, and/or if Escrow Agent deems it
necessary to do so, Escrow Agent shall have, and is hereby granted, the right,
at its sole discretion, to deposit such funds in the registry of a court having
jurisdiction over the disputed matter as noted herein above in Section 10.b.,
and deduct from the deposit Escrow Agent’s fees and costs, including court costs
and attorney fees for the same.

11. Captions. The section headings appearing in this Agreement are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

12. Each Party to Bear Its Own Fees and Costs. PriceSmart and PSC agree that
each, except as otherwise provided herein or in the Master Settlement Agreement,
shall bear its own attorneys’ fees and costs and all other expenses and fees
arising in connection with or related in any way to the negotiation of,
execution of, and performance of its obligations under, this Agreement and to
the Arbitrations, the Preliminary Injunction Action, the Appeal, the Panama
Proceedings, and any other actions at law or dispute resolution proceedings
currently pending between PriceSmart and PSC, and all related matters.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement, or caused
this Agreement to be executed by their duly authorized representatives, to
become effective on the day and year first above written.

 

PRICESMART:

      PriceSmart, Inc.  

By:

 

/s/ Robert M. Gans

 

Name:

 

Robert M. Gans

 

Title:

 

PSC:

 

PSC, S.A.

 

By:

 

/s/ Francisco Martinez

 

Name:

 

Francisco Martinez

 

Title:

 

 

15



--------------------------------------------------------------------------------

ESCROW AGENT:

  Stewart Title Latin America  

By:

 

 

 

Name:

   

Title:

 

 

16



--------------------------------------------------------------------------------

Execution Version

PUT AGREEMENT

PUT AGREEMENT (the “Agreement”), dated as of                     , 2008, by and
between PriceSmart, Inc., a corporation organized under the laws of Delaware
(“PriceSmart”), and PSC, S.A., a corporation organized under the laws of the
Republic of Panama (“PSC”).

WHEREAS, PriceSmart and PSC and certain of their affiliates have entered into a
Settlement Agreement and Release (“Settlement Agreement”) dated as of February
    , 2008 pursuant to which certain transactions with regard to property
interests were entered into, the termination of all of their relationships and
agreements except as expressly set forth therein was provided for, and their
differences were fully resolved and any and all claims of whatsoever kind or
nature that may have existed between them were settled, in accordance with and
subject to the terms and conditions set forth therein;

WHEREAS, in connection with the settlement of matters and claims outstanding
between PriceSmart and certain of its affiliates and PSC and certain of its
affiliates, PriceSmart has agreed to grant to PSC certain put rights entitling
PSC, at its election, to sell to PriceSmart shares of Common Stock, par value
U.S.$0.0001 (the “Common Stock”), of PriceSmart, subject to the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Grant of Put Rights.

(a) Put Period. PSC agrees that for the period beginning on the date hereof and
ending sixty (60) calendar days after the date hereof (the “Put Period”), it
shall exercise commercially reasonable efforts, with the assistance of an
independent broker, to sell for a price at or in excess of U.S. $25.00 per share
any of the shares of Common Stock previously acquired pursuant to the SPA and
held as of the date hereof (the “Initial Shares”).

(b) Grant of Put Right. Subject to the terms and conditions contained herein,
PSC shall have the right in its sole and absolute discretion to require
PriceSmart to purchase from PSC, any or all of the Initial Shares not sold by
PSC during the Put Period (the “Remaining Shares”) by delivery of a written
notice (the “Put Notice”) to PriceSmart after the Put Period but no later than
5:30 p.m. (San Diego time) on the third (3”I) Business Day following the last
day of the Put Period specifying the number of Remaining Shares to be purchased
from PSC pursuant to this Agreement (the “Put Rights”). As used herein,
“Business Day” means Monday through Friday, except for any national holiday in
the United States, the Republic of Panama or the Republic of Costa Rica.

(c) Representations on Exercise of Put Rights. PSC shall be required to make the
following representations and warranties with respect to any Remaining Shares it
may wish to transfer hereunder, which representations and warranties must be
true and correct as of the date of the applicable Put Notice and the Payment
Date (as defined below):

(i) PSC is duly organized or incorporated, validly existing and in good standing
under the law of the jurisdiction of its organization or incorporation and has
all requisite corporate power and authority to conduct its business as it is now
being conducted.



--------------------------------------------------------------------------------

(ii) PSC has the full power, authority and legal right to enter into this
Agreement, to perform this Agreement and to consummate the transactions
contemplated herein and in the Put Notice and such transactions have been duly
authorized by all necessary action, corporate or otherwise, of such party.

(iii) PSC is the beneficial owner of each of the Remaining Shares.

(iv) PSC has good title to the Remaining Shares to be transferred pursuant to
the Put Notice, has full right, title and authority to sell and assign the
Remaining Shares, and will be transferring all of its right, title and interest
in and to any such Remaining Shares to PriceSmart free and clear of any and all
liens, security interests, encumbrances and pledges (collectively, the “Liens”).

Section 2. Purchase Price.

(a) Purchase Price. The aggregate purchase price to be paid by PriceSmart to PSC
for the Remaining Shares upon the exercise of any Put Rights hereunder (the
“Purchase Price”) shall be determined in accordance with the provisions of this
Section 2. The Purchase Price shall be U.S.$25.00 (the “Put Price Per Share”),
as adjusted pursuant to Section 2(b) hereof, multiplied by the aggregate number
of Remaining Shares to be sold by PSC in connection with the exercise of the
subject Put Rights.

(b) Adjustment to Put Price Per Share. The Put Price Per Share is subject to
adjustment from time to time as follows:

(i) Merger or Consolidation. If at any time prior to the termination of this
Agreement, there shall be a merger or a consolidation of PriceSmart with any
other entity, whether PriceSmart is the surviving entity or not, then, as part
of such merger or consolidation, lawful provision shall be made so that the Put
Price Per Share is appropriately adjusted, whether upward or downward, such that
any holder of Put Rights hereunder would receive the same consideration on
exercise of all Put Rights immediately after the merger or consolidation as
would have been received if such Put Rights had been exercised immediately prior
to the merger or consolidation, in each case regardless of whether the Put
Rights are actually exercisable under the terms of this Agreement. This
provision shall apply to successive mergers or consolidations.

(ii) Split, Subdivision or Combination of Shares. If PriceSmart, at any time
prior to the termination of this Agreement, shall split, subdivide or combine
the securities as to which Put Rights exist, the Put Price Per Share shall be
proportionately decreased in the case of a split or subdivision or
proportionately increased in the case of a combination or reverse stock split.
This provision shall apply to successive splits, subdivisions and combinations.



--------------------------------------------------------------------------------

(iii) Reclassification, Recapitalization, etc. If PriceSmart at any time shall,
by reclassification of securities, recapitalization, or other similar event
affecting the number or character of issued and outstanding Remaining Shares or
other shares of Common Stock (each a “Recapitalization”), lawful provision shall
be made so that the Put Price Per Share is appropriately adjusted, whether
upward or downward, such that any holder of Put Rights hereunder would receive
the same consideration on exercise of all Put Rights immediately after the
Recapitalization as would have been received if such Put Rights had been
exercised immediately prior to such Recapitalization, in each case regardless of
whether the Put Rights are actually exercisable under the terms of this
Agreement. This provision shall apply to each successive Recapitalization.

(c) Example of Mechanics. As an example of the mechanics for the determination
of the adjustment under Section 2(b)(ii) above, if PSC exercises the Put Right
and indicates in its Put Notice that PriceSmart is required to purchase 100,000
of the Remaining Shares, and if prior to the time of the Put Notice PriceSmart
effects a 2-for-1 stock split and PSC has been issued two shares of Common Stock
for each one share of Common Stock held by PSC, the Put Price Per Share would be
U.S.$12.50 and the Purchase Price to be paid by PriceSmart on the Payment Date
would be U.S.$2,500,000.00.

Section 3. Payment Date. Upon delivery to PriceSmart by PSC of the Put Notice
hereunder, PriceSmart shall be required to make payment to PSC no later than
twenty-one (21) calendar days after receipt of such Put Notice (the “Payment
Deadline”) and shall provide PSC with no less than five (5) Business Days notice
of the date payment shall be made (the “Payment Date”). On the Payment Date,
PriceSmart shall make payment of the Purchase Price with respect to the subject
Put Right to PSC in accordance with written wire transfer or other payment
instructions delivered to PriceSmart by the PSC at least three (3) Business Days
prior to the Payment Date. Contemporaneously with such payment by PriceSmart,
PSC shall transfer the Remaining Shares subject to the Put Notice to PriceSmart
free and clear of any and all Liens affecting title thereto. [At the closing of
the purchase and sale of the Remaining Shares subject to the Put Notice, PSC
shall deliver to PriceSmart a certificate or certificates endorsed in blank or
with blank stock powers duly executed representing such Remaining Shares against
payment of the purchase price therefor by check, wire transfer or any
combination of the foregoing.] PriceSmart shall correspondingly record the
transfers of such Remaining Shares.

Section 4. Failure to Purchase. In the event PriceSmart fails to make payment to
PSC on or before the Payment Deadline, PSC shall be entitled to, and PriceSmart
shall pay to PSC, interest on the Purchase Price due on such Payment Date from
and including the Business Day following the related Payment Date to and
including the date of payment of such Purchase Price and interest. Such interest
on any late payment shall accrue at the lesser of (a) a per annum rate equal to
fifteen (15) percentage points or (b) the maximum amount permitted by applicable
law.

Section 5. Effective Date. This Agreement is effective as of the date hereof.

 

3



--------------------------------------------------------------------------------

Section 6. Preservation of Put Rights. PriceSmart hereby covenants and agrees
that it shall take all necessary and appropriate action to protect and preserve
the rights of PSC under this Agreement, including the economic benefits intended
to be furnished to PSC pursuant to this Agreement, and covenants not to take any
action that is intended to adversely affect or to circumvent such rights.
PriceSmart shall be deemed to represent and warrant as of the date hereof that
the Remaining Shares owned by PSC are subject to a registration statement that
is currently effective under the Securities Act of 1933, as amended (the “1933
Act”) and are freely tradable, subject to compliance with applicable prospectus
delivery requirements. PriceSmart hereby covenants and agrees to maintain the
effective status of such registration statement under the 1933 Act during the
Put Period.

Section 7. Termination. This Agreement will terminate (without any action by any
party hereto) (i) upon the acquisition hereunder by PriceSmart of all of the
Remaining Shares owned by PSC if the Put Notice is timely delivered pursuant to
Section 1(a) hereof or (ii) at 5:30 p.m. (San Diego time) on the third (31-d)
Business Day following the last day of the Put Period.

Section 8. Assignment. The rights and obligations in this Agreement may not be
assigned in whole, or in part, by either party hereto without the prior written
consent of the other party.

Section 9. Indemnification. PSC and PriceSmart agree to indemnify and hold each
other harmless from and against all liabilities, losses, damages or injuries and
all reasonable costs and expenses (including, without limitation, costs of any
lawsuit and reasonable counsel fees related thereto) suffered or incurred by
such other party arising from any misrepresentation or breach of any covenant or
warranty of such party contained in this Agreement. Without limiting the
foregoing, if any legal action or other proceeding is brought for the
enforcement of this Agreement or because of an alleged dispute, breach, default
or misrepresentation in connection with any provision of this Agreement, the
prevailing party shall be entitled to recover from the non-prevailing party its
reasonable attorneys’ fees, including its attorneys’ fees incurred on appeal,
court costs, expert costs, paraprofessional costs, and all other reasonable
expenses, from the non-prevailing party even if not taxable as court costs
incurred in the action or proceeding, in addition to any other relief to which
such party may be entitled.

Section 10. Notices. All notices or other communications required or permitted
by this Agreement shall be effective upon receipt and shall be in writing and
delivered personally or by an internationally recognized express courier or sent
by facsimile, as follows:

 

  (a)

If to PriceSmart, to:

PriceSmart, Inc.

9740 Scranton Road

San Diego, CA 92121

Attn: Robert M. Gans, Esq.

Facsimile: (858) 404-8828

 

4



--------------------------------------------------------------------------------

With a copy to:

Latham & Watkins LLP

12636 High Bluffs Drive

San Diego, CA 92130

Attention: Robert E. Burwell, Esq.

Facsimile: (858) 523-5450

 

  (b)

If to PSC, to:

PSC, S.A.

c/o Zurcher Odio & Raven

4th floor Plaza Roble

Escazu, Costa Rica

Attn Mr Edgar Zurcher

Facsimile: (506) 290-1924

With a copy to:

Hunton & Williams LLP

Mellon Financial Center

1111 Brickell Avenue, Suite 2500

Miami, FL 33131

Attention: Fernando Alonso, Esq.

Facsimile: (305) 810-1604

or to such other address as hereafter shall be furnished as provided in this
Section 10 by either party hereto to the other party hereto. Any demand, notice
or other communication given by personal delivery or internationally recognized
express courier shall be conclusively deemed to have been given on the day of
actual delivery thereof and, if given by facsimile, on the day of transmittal
thereof if given during the normal business hours of the recipient, and on the
Business Day during which such normal business hours next occur if not given
during such hours on any day.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, each of which when duly executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

Section 12. Governing Law. THIS AGREEMENT AND THE RIGHTS, DUTIES, AND
OBLIGATIONS OF THE PARTIES TO THIS AGREEMENT SHALL BE INTERPRETED, CONSTRUED,
PERFORMED, AND ENFORCED IN ACCORDANCE WITH AND SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF FLORIDA. To the fullest extent permitted by applicable law, each
Party agrees that all disputes and claims concerning the validity,
interpretation, scope, enforceability, performance, termination and/or breach of
this Agreement (“Disputes”) shall be referred for final and binding resolution
to arbitration in Miami, Florida, U.S.A., under the UNCITRAL Rules (“Rules”) as
administered by the American Arbitration Association. The Parties hereby agree
that arbitration hereunder shall be the Parties’ exclusive remedy and that the
arbitration decision and award, if any, shall be final and binding upon, and
enforceable against, the Parties, and may be confirmed by the judgment of a
court of competent jurisdiction. In the event of any conflict between the Rules
and this

 

5



--------------------------------------------------------------------------------

Section, this Section shall govern. Nothing in this Section shall be read to
compel a Party seeking injunctive relief and/or specific performance to file an
action in court, and any Party wishing to seek such relief may equally do so in
arbitration, pursuant to the terms hereof, should it so choose and should
arbitration provide the particular remedy sought.

Section 13. Entire Agreement; Amendment; Severability. This Agreement and the
documents described herein or attached or delivered pursuant hereto set forth
the entire agreement between the parties hereto with respect to the transactions
contemplated by this Agreement. Any provision of this Agreement may only be
amended, modified or supplemented in whole or in part at any time by an
agreement in writing between the parties executed in the same manner as this
Agreement. No failure on the part of any party to exercise, and no delay in
exercising, any right shall operate as a waiver thereof, nor shall any single or
partial exercise by either party of any righ)relude any other or future exercise
thereof or the exercise of any other right. If any provision of this Agreement
is held to be invalid or unenforceable in any jurisdiction, all other provisions
shall nonetheless continue in full force and effect.

Section 14. Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by the hands of their duly authorized
officers, execute this Agreement as of the date first set forth above.

 

PRICESMART, INC.

By:

 

/s/ ROBERT M. GANS

Name:

 

ROBERT M. GANS

Title:

 

EXEC. VICE PRESIDENT

PSC, S.A.

By:

 

/s/ Francisco Martinez

Name:

 

Francisco Martinez

Title:

 

[Put Agreement for PriceSmart Common Stock]

 

7